EXHIBIT 10.1

STOCK PURCHASE AGREEMENT

by and among

The Innovation Group plc,

TiG Acquisition Co.,

Concentra Integrated Services, Inc.,

Concentra Operating Corporation,

and

First Notice Systems, Inc.

dated as of

November 1, 2006



--------------------------------------------------------------------------------

Table of Contents

 

Recitals

   1

Table of Contents

   i

I. Definitions

   2

II. Purchase of Shares and Closing

   9

      2.1

   Purchase and Sale; Purchase Price    9

      2.2

   The Closing    9

III. Representations and Warranties of Seller

   12

      3.1

   Title to Shares    12

      3.2

   Incorporation; Power and Authority    12

      3.3

   Valid and Binding Agreement    12

      3.4

   No Claims    12

      3.5

   No Breach; Consents    12

      3.6

   Brokerage    13

IV. Representations and Warranties Regarding the Company

   13

      4.1

   Incorporation; Power and Authority.    13

      4.2

   Valid and Binding Agreement    13

      4.3

   No Breach; Consents    13

      4.4

   Capitalization    14

      4.5

   Subsidiaries    14

      4.6

   Financial Statements    14

      4.7

   Absence of Undisclosed Liabilities    15

      4.8

   Books and Records    15

      4.9

   Absence of Certain Developments    15

      4.10

   Property.    17

      4.11

   Accounts Receivable    18

      4.12

   Tax Matters.    18

      4.13

   Intellectual Property Rights.    20

      4.14

   Material Contracts.    22

      4.15

   Litigation    24

      4.16

   Insurance.    24

      4.17

   Compliance with Laws; Governmental Authorizations.    24

      4.18

   Environmental Matters.    25

      4.19

   Warranties    25

      4.20

   Employees.    26

      4.21

   Employee Benefits.    27

      4.22

   Customers    29

      4.23

   Suppliers    29

      4.24

   Affiliate Transactions    29

      4.25

   Brokerage    29

 

i



--------------------------------------------------------------------------------

      4.26

   Availability of Documents    30

      4.27

   Disclosure    30

V. Representations and Warranties of Buyer

   30

      5.1

   Incorporation; Power and Authority    30

      5.2

   Valid and Binding Agreement    30

      5.3

   No Breach; Consents    30

      5.4

   Brokerage    30

      5.5

   Investment Intent    30

VI. Agreements of the Seller

   31

      6.1

   Conduct of the Business    31

      6.2

   Notice of Developments; Disclosure Supplements    32

      6.3

   Pre-Closing Access    32

      6.4

   Payment of Revolving Note.    32

      6.5

   Agreements with Verizon, AT&T and Other Vendors    33

      6.6

   Conditions    33

      6.7

   Consents and Authorizations; Regulatory Filings    33

      6.8

   Error and Omission Insurance    33

      6.9

   No Sale    33

      6.10

   Release of Claims    34

      6.11

   Acknowledgments    34

VII. Agreements of Buyer and Parent

   34

      7.1

   Conditions    34

      7.2

   Shareholder Approval    34

      7.3

   Actions with Respect to Equity Offering    34

      7.4

   Access by Seller    34

      7.5

   Agreement to Defend and Indemnify    35

      7.6

   Compliance with WARN Act    35

      7.7

   Employee Matters.    35

      7.8

   Guaranty of Real Property Leases    36

      7.9

   Acknowledgments    36

VIII. Taxes

   37

      8.1

   Tax Matters    37

      8.2

   Transfer and Sales Taxes    39

IX. Conditions to Closing

   39

      9.1

   Conditions to Buyer’s Obligations    39

      9.2

   Conditions to Seller’s Obligations    40

X. Termination

   41

      10.1

   Termination    41

      10.2

   Effect of Termination.    43

XI. Indemnification

   43

 

ii



--------------------------------------------------------------------------------

      11.1

   Obligation of Parties to Indemnify.    43

      11.2

   Claims Period    45

      11.3

   Third-Party Claims.    45

      11.4

   Limitations of Damages.    46

      11.5

   Exclusive Remedy    47

      11.6

   Tax Adjustment    48

      11.7

   Royal Indemnity Arbitration    48

XII. General

   48

      12.1

   Press Releases and Announcements    48

      12.2

   Expenses    48

      12.3

   Amendment and Waiver    48

      12.4

   Notices    49

      12.5

   Further Assurances    50

      12.6

   Assignment    50

      12.7

   No Third Party Beneficiaries    51

      12.8

   Severability    51

      12.9

   Complete Agreement    51

      12.10

   Disclosure Schedules    51

      12.11

   Signatures; Counterparts    51

      12.12

   Governing Law    51

      12.13

   Specific Performance    52

      12.14

   Jurisdiction    52

      12.15

   Waiver of Jury Trial    52

      12.16

   Construction    53

      12.17

   Time of Essence    53

Signatures

   1

Exhibit A – Noncompetition Agreement

  

Exhibit B – Transition Services Agreement

  

Exhibit C – Agreement Relating to Provisions of Outbound Calling Services

  

Exhibit D – License Agreement

  

Exhibit E – Escrow Instruction Letter

  

 

iii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of November 1, 2006
by and among The Innovation Group plc, a company registered in England with no.
3256771 (“Parent”), TiG Acquisition Co., a Delaware corporation and indirect
wholly–owned subsidiary of Parent (“Buyer”), Concentra Integrated Services,
Inc., a Massachusetts corporation (“Seller”), Concentra Operating Corporation, a
Nevada corporation (“Guarantor”), and First Notice Systems, Inc., a Delaware
corporation (the “Company”).

Recitals

WHEREAS, Seller owns all of the outstanding capital stock of the Company.

WHEREAS, Seller desires to sell, and Buyer desires to buy, all of the
outstanding capital stock of the Company on the terms and subject to the
conditions set forth in this Agreement.

WHEREAS, Seller’s obligations under this Agreement will be fully and
unconditionally guaranteed by Guarantor.

WHEREAS, Buyer’s obligations under this Agreement will be fully and
unconditionally guaranteed by Parent.

WHEREAS, in order to fund the Purchase Price (as defined below), Parent will
conduct a fully underwritten rights issue (the “Equity Offering”).

WHEREAS, prior to or contemporaneously with the execution and delivery of this
Agreement, and as a condition and inducement to Parent and Buyer entering into
this Agreement, Buyer entered into a Noncompetition Agreement, dated as of the
date hereof and effective as of the Closing Date, a copy of which is attached
hereto as Exhibit A with each of Seller, Guarantor and each of the other
entities listed on the signature page thereto.

WHEREAS, prior to or contemporaneously with the execution and delivery of this
Agreement, and as a condition and inducement to Parent and Buyer entering into
this Agreement, Buyer and Seller entered into a Transition Services Agreement,
dated as of the date hereof and effective as of the Closing Date, a copy of
which is attached hereto as Exhibit B.

WHEREAS, prior to or contemporaneously with the execution and delivery of this
Agreement, and as a condition and inducement to Parent and Buyer entering into
this Agreement, Guarantor and the Company entered into an Agreement Relating to
Provisions of Outbound Calling Services, dated as of the date hereof and
effective as of the Closing Date, a copy of which is attached hereto as Exhibit
C.

WHEREAS, prior to or contemporaneously with the execution and delivery of this
Agreement, and as a condition and inducement to Guarantor entering into this
Agreement, Seller, the Company and Parent entered into a License Agreement,
dated as of the date hereof and effective as of the Closing Date, a copy of
which is attached hereto as Exhibit D.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual representations, warranties and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

I. Definitions

The following terms have the meanings assigned to them below:

“Active Employee” means any employee employed on the Closing Date exclusively by
the Company, including employees on temporary leave of absence, family medical
leave, military leave, temporary disability or sick leave, but excluding
employees on long-term disability leave.

“Agreement” has the meaning set forth in the first paragraph of this Agreement.

“Affiliate” of a specified Person means any other Person which, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such specified Person. For purposes of this
definition, “control” of any Person means possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting capital stock or membership
interests, by contract, or otherwise.

“Annual Financial Statements” has the meaning set forth in Section 4.6(a).

“Business Day” means any day on which banks are open for business in New York
City, other than Saturday or Sunday.

“Bonuses and Noncompete Payments” has the meaning set forth in Section 7.7(f).

“Buyer” has the meaning set forth in the first paragraph of this Agreement.

“Buyer’s Attorneys” means Dorsey & Whitney LLP.

“Buyer Indemnified Parties” has the meaning set forth in Section 11.1(a).

“Buyer Indemnitors” has the meaning set forth in Section 11.1(b).

“Buyer Losses” has the meaning set forth in Section 11.1(a)(iv).

“Capital Lease” means a lease on which the Company is a lessee that is a capital
lease as determined in accordance with GAAP.

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” has the meaning set forth in Section 2.2(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the first paragraph of this Agreement.

 

2



--------------------------------------------------------------------------------

“Company Common Stock” has the meaning set forth in Section 2.1.

“Completion” means the performance by the parties of their respective
obligations under Section 2.2(c).

“Concentra” means Concentra Inc., a Delaware corporation.

“Confidentiality Agreement” means the Confidentiality Agreement, dated
October 4, 2005, by and between Guarantor and Parent.

“Consent” means any authorization, consent, approval, filing, waiver, exemption
or other action by or notice to any Person.

“Consolidated Group” means an affiliated, combined or unitary group of which the
Company is or was a member on or prior to the Closing Date.

“Contract” means a contract, agreement, lease, commitment or binding
understanding, whether oral or written, that is legally binding.

“Department” has the meaning set forth in Section 4.20(c).

“Disclosure Schedule” means the schedule delivered by Seller to Buyer
concurrently with the execution of this Agreement.

“Disclosure Supplement” has the meaning set forth in Section 6.2.

“Encumbrance” means any charge, claim, community property interest, easement,
covenant, condition, equitable interest, lien, option, pledge, security
interest, right of first refusal or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership (other than transfer restrictions arising under federal
and state securities Laws).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, orders, demands, directives, claims, liens, investigations,
proceedings or written or oral notices of noncompliance or violation by or from
any person alleging (1) liability of any kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resource
damages, property damages, personal injuries, penalties, contribution,
indemnification and injunctive relief) arising out of, based on or resulting
from the presence or Leak of, or exposure to, any Hazardous Substance at any
location, or (2) the failure to comply with any Environmental Law.

“Environmental Law” means any Law or Governmental Order issued, promulgated or
entered into by or with any Governmental Entity relating to pollution, the
environment, natural resources or human health and safety.

“Equity Offering” has the meaning set forth in the Recitals.

 

3



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations thereunder.

“Escrow Completion” means the delivery of the Escrow Documents by Seller to
Buyer’s Attorneys to hold in accordance with the provisions of Section 2.2.

“Escrow Completion Date” means November 16, 2006.

“Escrow Documents” means the documents to be delivered by Seller to Buyer’s
Attorneys in accordance with the terms of the Escrow Instruction Letter as set
forth in Section 2.2(a)(ii).

“Escrow Instruction Letter” means the letter of instruction in the form attached
hereto as Exhibit E to be executed and delivered by the parties hereto to
Buyer’s Attorneys at Escrow Completion.

“Facility Agreement” has the meaning set forth in Section 6.4.

“FIRPTA Statement” means an affidavit, under penalties of perjury, stating that
Seller is not a foreign person in form and substance required under Treasury
Regulation Section 1.445-2(b)(2) for purposes of satisfying Buyer’s obligations
under Treasury Regulation Sections 1.1445-1 and 1.1445-2.

“FMLA Employees” has the meaning set forth in Section 7.7(e).

“FMLA Period” has the meaning set forth in Section 7.7(e).

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time, and does not include international accounting
standards or accounting standards followed by Parent.

“Governmental Authorization” means any approval, consent, license, permit,
waiver, registration or other authorization issued, granted, given, made
available or otherwise required by any Governmental Entity or pursuant to Law.

“Governmental Entity” means any federal, state, local, foreign, international or
multinational entity or authority exercising executive, legislative, judicial,
regulatory, administrative or taxing functions of or pertaining to government.

“Governmental Order” means any judgment, injunction, writ, order, ruling, award
or decree by any Governmental Entity or arbitrator.

“Guarantor” has the meaning set forth in the first paragraph of this Agreement.

“Hazardous Substance” means any petroleum or petroleum products, radioactive
materials or wastes, asbestos in any form, polychlorinated biphenyls and any
other chemical, material, substance or waste that is prohibited, limited or
regulated under any Environmental Law.

 

4



--------------------------------------------------------------------------------

“Indemnified Party Claim” has the meaning set forth in Section 11.2.

“Indemnified Parties” has the meaning set forth in Section 11.1(b).

“Indemnitors” has the meaning set forth in Section 11.1(b).

“Insider” means (i) a shareholder, officer or director of the Company, (ii) any
Member of the Immediate Family of any shareholder, officer or director of the
Company or (iii) any entity in which any of the Persons described in clause
(i) or (ii) owns any beneficial interest (other than less than five percent of
the outstanding shares of capital stock of any corporation whose stock is listed
on a national securities exchange or quoted on a national quotation system).

“Intellectual Property Rights” means (i) rights in patents, patent applications
and patentable subject matter, whether or not the subject of an application,
(ii) rights in trademarks, service marks, trade names, trade dress and other
designators of origin, registered or unregistered, (iii) rights in copyrightable
subject matter or protectable designs, registered or unregistered, (iv) trade
secrets, (v) rights in internet domain names, uniform resource locators and
e-mail addresses, (vi) rights in semiconductor topographies (mask works),
registered or unregistered, (vii) know-how and (viii) all other intellectual and
industrial property rights of every kind and nature and however designated,
whether arising by operation of Law, Contract, license or otherwise.

“IRS” means the United States Internal Revenue Service.

“Knowledge” with respect to Seller means the knowledge of Will Fulton, Jim
Greenwood, Jay Guden, Mark Leonard and Greg Powers upon reasonable inquiry and
investigation.

“Last Fiscal Year End” has the meaning set forth in Section 4.6(a).

“Latest Balance Sheet” has the meaning set forth in Section 4.6(a).

“Latest Balance Sheet Date” has the meaning set forth in Section 4.6(a).

“Latest Financial Statements” has the meaning set forth in Section 4.6(a).

“Latest Guarantor Balance Sheet” has the meaning set forth in Section 4.6(b).

“Latest Guarantor Financial Statements” has the meaning set forth in
Section 4.6(b).

“Law” means any, law, ordinance, rule, regulation or statute of any Governmental
Entity.

“Leak” means any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment or within any building, structure,
facility or fixture.

“Leased Real Property” has the meaning set forth in Section 4.10(c).

 

5



--------------------------------------------------------------------------------

“Liability” means any liability or obligation whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of when asserted.

“Licensed-In Intellectual Property Rights” means Third-Party Intellectual
Property Rights used or held for use by the Company with the permission of the
owner.

“Litigation” means any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding, litigation or suit (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Entity or
arbitrator or mediator.

“Loss” means any damage, deficiency, penalty, fine, cost, amount paid in
settlement, liability, obligation, Tax, Encumbrance, loss, expense or fee,
including court costs and attorneys’ fees and expenses, and notices of liability
and any claims in respect thereof.

“Material Adverse Effect” means any change, effect, event or condition,
individually or in the aggregate, that has had, or, with the passage of time,
would be reasonably expected to have, a material adverse effect on the business,
assets, properties, financial condition or results of operations of the Company;
provided, however, “Material Adverse Effect” shall not include (i) changes in
business or economic conditions affecting the economy or the Company’s industry
generally unless such changes disproportionately affect the Company relative to
other industry participants; (ii) effects or changes related to or resulting
from any event as to which Buyer has provided written consent hereunder; or
(iii) effects or changes directly related to or directly resulting from the
execution, delivery or performance of the terms of this Agreement (including any
announcement relating to this Agreement or the fact that Buyer or Parent is
acquiring the Company).

“Material Contracts” has the meaning set forth in Section 4.14(a).

“Member of the Immediate Family” of a Person means a spouse, parent, child,
sibling, mother- or father-in-law, son- or daughter-in-law, and brother- or
sister-in-law of such Person.

“Off-the-Shelf Software” means Software that is widely commercially available.

“Ordinary Course of Business” means the ordinary course of business of the
Company consistent with past custom and practice (including with respect to
quantity and frequency) as it has been conducted since the Last Fiscal Year End.

“Organizational Documents” means (i) the articles or certificate of
incorporation and the bylaws of a corporation, (ii) the partnership agreement
and any statement of partnership of a general partnership, (iii) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership, (iv) the limited liability company agreement and articles or
certificate of formation of a limited liability company, (v) any charter or
similar document adopted or filed in connection with the creation, formation or
organization of a Person and (vi) any amendment to any of the foregoing.

 

6



--------------------------------------------------------------------------------

“Owned Intellectual Property Rights” means Intellectual Property Rights owned by
the Company.

“Parent” has the meaning set forth in the first paragraph of this Agreement.

“Parent Recommendation” has the meaning set forth in Section 7.2.

“Parent Shareholder Approval” has the meaning set forth in
Section 2.2(c)(iii)(B).

“Parent Shareholder Meeting” has the meaning set froth in Section 7.2.

“Payoff Amount” has the meaning set forth in Section 6.4.

“Permitted Encumbrances” means (i) Encumbrances for Taxes and other governmental
charges and assessments that are not yet due and payable or which are being
contested in good faith by appropriate proceedings (provided required payments
have been made in connection with any such contest), (ii) Encumbrances of
carriers, warehousemen, mechanics’ and materialmen and other like Encumbrances
arising in the Ordinary Course of Business which are not due and payable,
(iii) easements, rights of way and restrictions, zoning ordinances and other
similar Encumbrances affecting the Leased Real Property and which do not
unreasonably restrict the use thereof in the Ordinary Course of Business,
(iv) statutory Encumbrances in favor of lessors arising in connection with any
property leased to the Company, (v) Encumbrances reflected in the Latest
Financial Statements or arising under Material Contracts and (vi) Encumbrances
that will be removed prior to or in connection with the Closing.

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, Governmental
Entity or other entity.

“Plan” means every plan, fund, contract, program and arrangement (whether
written or not) for the benefit of present or former employees, including those
intended to provide (i) medical, surgical, health care, hospitalization, dental,
vision, workers’ compensation, life insurance, death, disability, legal
services, severance, sickness or accident benefits (whether or not defined in
Section 3(1) of ERISA), (ii) pension, profit sharing, stock bonus, retirement,
supplemental retirement or deferred compensation benefits (whether or not tax
qualified and whether or not defined in Section 3(2) of ERISA) or (iii) salary
continuation, unemployment, supplemental unemployment, severance, termination
pay, change-in-control, vacation or holiday benefits (whether or not defined in
Section 3(3) of ERISA), (w) that is maintained or contributed to by the Company,
(x) that the Company has committed to implement, establish, adopt or contribute
to in the future, (y) for which the Company is or may be financially liable as a
result of the direct sponsor’s affiliation with the Company or the Company’s
shareholders (whether or not such affiliation exists at the date of this
Agreement and notwithstanding that the Plan is not maintained by the Company for
the benefit of its employees or former employees) or (z) for or with respect to
which the Company is or may become liable under any common law successor
doctrine, express successor liability provisions of Law, provisions of a
collective bargaining agreement, labor or employment Law or agreement with a
predecessor employer. “Plan” does not include any arrangement that has been
terminated and completely wound up prior to the date of this Agreement and for
which the Company has no present or potential liability.

 

7



--------------------------------------------------------------------------------

“Pre-Closing Tax Period” has the meaning set forth in Section 8.1(a).

“Purchase Price” has the meaning set forth in Section 2.1.

“Registered Intellectual Property Rights” means Intellectual Property Rights
that are the subject of a pending application or an issued patent, trademark,
copyright or design right.

“Remedies Exception,” when used with respect to any Person, means except to the
extent enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general equitable principles.

“Required Consents” has the meaning set forth in Section 6.7.

“Return” means any return, declaration, report, estimate, information return or
statement, and any attachments or schedules thereto, pertaining to any Taxes.

“Revolving Note” has the meaning set forth in Section 6.4.

“Royal Indemnity Arbitration” has the meaning set forth in Section 11.1(a).

“SEC” means the United States Securities and Exchange Commission.

“Seller” has the meaning set forth in the first paragraph of this Agreement.

“Seller Indemnified Parties” has the meaning set forth in Section 11.1(b).

“Seller Indemnitors” has the meaning set forth in Section 11.1(a).

“Seller Losses” has the meaning set forth in Section 11.1(b).

“Shares” has the meaning set forth in Section 2.1.

“Software” means computer programs or data in computerized form, whether in
object code, source code or other form.

“Straddle Period” means any taxable year or period beginning on or before and
ending after the Closing Date.

“Subsidiary” means any Person in which any ownership interest is owned, directly
or indirectly, by another Person.

“Tax Claim” has the meaning set forth in Section 8.1(d).

“Taxes” means all taxes, charges, fees, levies or other assessments, including
all net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, withholding, payroll, employment, social security,
unemployment, excise, estimated, severance, stamp, occupation, property or other
taxes, customs duties, fees, assessments or charges of any

 

8



--------------------------------------------------------------------------------

kind whatsoever, including all interest and penalties thereon, and additions to
tax or additional amounts imposed by any Governmental Entity upon the Company.

“Termination Date” has the meaning set forth in Section 10.1(b)(i).

“Third-Party Claim” has the meaning set forth in Section 11.3(a).

“Third-Party Intellectual Property Rights” means Intellectual Property Rights in
which a Person other than the Company has any ownership interest.

“Transfer Taxes” has the meaning set forth in Section 8.2.

“Treasury Regulations” means the rules and regulations under the Code.

“Underwriting Agreement” means the underwriting agreement dated as of the date
hereof between Parent and Hoare Govett Limited relating to the Equity Offering.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended.

“Welfare Benefits” has the meaning set forth in Section 7.7(d).

II. Purchase of Shares and Closing

2.1 Purchase and Sale; Purchase Price. At the Closing and on the terms and
subject to the conditions set forth in this Agreement, Seller agrees to sell to
Buyer, and Buyer agrees to buy from Seller, all of the issued and outstanding
shares (the “Shares”) of common stock, par value $0.01 per share, of the Company
(“Company Common Stock”). The aggregate consideration for the Shares (the
“Purchase Price”) is FIFTY MILLION DOLLARS ($50,000,000).

2.2 The Closing. The closing of the transactions contemplated by this Agreement
(“Closing”) will take place in two stages in accordance with the following
provisions of this Section 2.2:

(a) Escrow Completion will be effected on the Escrow Completion Date at the
offices of the Buyer’s Attorneys at 250 Park Avenue, New York, New York 10177,
at 10.00 a.m. New York City time, whereupon:

(i) each of Seller and Buyer will execute and deliver to Buyer’s Attorneys the
Escrow Instruction Letter;

(ii) Seller will deliver the following items to Buyer’s Attorneys (other than
(A) below and as set forth in (G) below, which will be delivered to Vinson &
Elkins L.L.P.) (which will hold the same upon the terms set forth in the Escrow
Instruction Letter):

(A) certificates representing all of the Shares, free and clear of all
Encumbrances, duly endorsed or accompanied by duly executed stock powers;

 

9



--------------------------------------------------------------------------------

(B) a copy of the resolutions adopted by the board of directors of Seller
authorizing the execution, delivery and performance of this Agreement, certified
by an appropriate officer of Seller;

(C) the minute books, stock transfer records, corporate seal and other materials
related to the corporate administration of the Company;

(D) resignations in writing (effective as of the Closing Date) from such of the
officers and directors of the Company as Buyer may have requested not less than
10 days prior to the Escrow Completion Date;

(E) duly executed copies of all Required Consents (on terms that such consents
shall be conditional upon and be effective as from Completion);

(F) an amendment to the Credit Agreement dated as of September 30, 2005, among
Concentra, Guarantor, JPMorgan Chase Bank N.A., and certain other lenders (the
“Credit Agreement”), which amendment will contain a consent by the lenders to
the sale of the Shares contemplated hereunder;

(G) evidence of payment or cancellation of indebtedness of the Company that is
to be paid or canceled prior to the Closing Date, as well as duly executed
copies of all agreements, instruments, certificates and other documents
necessary or appropriate, in the opinion of Buyer’s Attorneys, to release as of
the Closing any and all Encumbrances against the assets of the Company
(including the release of all guarantees listed on Schedule 2.2(a)(ii)(G) of the
Disclosure Schedule), other than Permitted Encumbrances, provided, however, that
all agreements, instruments, certificates and other documents releasing
Encumbrances under the Credit Agreement or related documents shall be delivered
to Vinson & Elkins L.L.P.;

(H) a written confirmation from AT&T Corp. and MCI Network Services, Inc. (d/b/a
Verizon Business Services) that the services that are currently being provided
to the Company on the date of this Agreement under the AT&T Voice/Data Services
Service Order Attachment, effective November 17, 2004, and the Verizon Business
Service Agreement, dated April 10, 2006, respectively, will not be terminated by
reason of the consummation of the transactions contemplated by this Agreement;
and

(I) a duly executed FIRPTA Statement.

(iii) Buyer and Parent will deliver or cause to be delivered to Seller:

(A) copies of the resolutions adopted by the boards of directors of each of
Buyer and Parent authorizing the execution, delivery and performance of this
Agreement, certified by an appropriate officer of Buyer and Parent respectively;

 

10



--------------------------------------------------------------------------------

(B) a copy of the resolutions adopted by the sole shareholder of Buyer approving
the purchase of the Shares, certified by an appropriate officer of Buyer; and

(C) duly executed guarantees referred to in Section 7.8.

(b) Completion shall be effected at the offices of Buyer’s Attorneys at 250 Park
Avenue, New York, New York 10177, at 10:00 a.m. New York City time on the second
Business Day following the satisfaction or waiver of the conditions set forth in
Article IX (other than those conditions that can only be satisfied at Closing)
(the “Closing Date”) or at such other place and on such other date as may be
mutually agreed by Seller and Buyer, in which case Closing Date means the date
so agreed. The failure of the Closing will not ipso facto result in termination
of this Agreement and will not relieve any party of any obligation under this
Agreement.

(c) Subject to the conditions set forth in this Agreement, on the Closing Date:

(i) Seller will deliver to Buyer:

(A) a certificate of the Company dated the Closing Date stating that the
conditions set forth in Sections 9.1(a) and (b) have been satisfied;

(B) certificates dated as of the most recent practicable date on or prior to the
Closing as to the (i) good standing of the Company, executed by the appropriate
officials of the State of Delaware and the State of Massachusetts, and
(ii) existence of the Company, executed by the appropriate officials of the
State of Connecticut and the State of New Hampshire; and

(C) such other certificates, documents and instruments that Buyer reasonably
requests for the purpose of (1) evidencing the accuracy of Seller’s
representations and warranties, (2) evidencing the performance and compliance by
Seller with agreements contained in this Agreement, (3) evidencing the
satisfaction of any condition referred to in Section 9.1 or (4) otherwise
facilitating the consummation of the transactions contemplated by this
Agreement.

(ii) The Escrow Documents shall be released to Buyer in accordance with the
terms of the Escrow Instruction Letter.

(iii) Buyer and Parent will deliver or cause to be delivered to Seller:

(A) a certificate of Buyer dated the Closing Date stating that the conditions
set forth in Sections 9.2(a) and (b) have been satisfied;

(B) a copy of the resolutions adopted by a majority of the shareholders of
Parent approving the transactions set out in this Agreement and the Equity
Offering (“Parent Shareholder Approval”), certified by an appropriate officer of
Parent; and

 

11



--------------------------------------------------------------------------------

(C) such other certificates, documents and instruments that Seller or the
Company reasonably requests for the purpose of (1) evidencing the accuracy of
Buyer’s and Parent’s representations and warranties, (2) evidencing the
performance and compliance by Buyer and Parent with agreements contained in this
Agreement, (3) evidencing the satisfaction of any condition referred to in
Section 9.2 or (4) otherwise facilitating the consummation of the transactions
contemplated by this Agreement.

(d) Subject to the conditions set forth in this Agreement, at the Closing Buyer
will deliver to Seller an amount equal to the Purchase Price by wire transfer of
immediately available funds to the account(s) specified by Seller in writing and
delivered to Buyer not less than two Business Days prior to the Closing Date.

(e) All items delivered by the parties at the Closing will be deemed to have
been delivered simultaneously, and no items will be deemed delivered or waived
until all have been delivered.

III. Representations and Warranties of Seller

Seller represents and warrants to Buyer and Parent as follows, except as
described in the Disclosure Schedule:

3.1 Title to Shares. Except as set forth in Schedule 3.1 of the Disclosure
Schedule, Seller owns, of record and beneficially all of the Shares, free and
clear of any Encumbrance other than Permitted Encumbrances. At Closing, Buyer
will obtain good and valid title to the Shares free and clear of any
Encumbrance.

3.2 Incorporation; Power and Authority. Seller is duly organized, validly
existing and in good standing under the laws of the State of Massachusetts.
Seller has all necessary power and authority to execute, deliver and perform
this Agreement.

3.3 Valid and Binding Agreement. The execution, delivery and performance of this
Agreement by Seller has been duly and validly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by Seller
and constitutes the valid and binding obligation of Seller, enforceable against
it in accordance with its terms, subject to the Remedies Exception.

3.4 No Claims. As of the date hereof, no claim, suit, action, proceeding or
governmental investigation is pending or, to the Knowledge of Seller,
threatened, against Seller or any of its Affiliates relating to this Agreement.

3.5 No Breach; Consents. The execution, delivery and performance of this
Agreement by Seller will not (a) contravene any provision of the Organizational
Documents of the Seller; (b) violate or conflict with any applicable Law,
Governmental Order or Governmental Authorization; (c) except as set forth on
Schedule 3.5 of the Disclosure Schedule, conflict with, result in any breach of
any of the provisions of, constitute a default (or any event that would, with
the passage of time or the giving of notice or both, constitute a default)
under, result in a violation of, increase the burdens under, result in the
termination, amendment, suspension,

 

12



--------------------------------------------------------------------------------

modification, abandonment or acceleration of payment (or any right to terminate)
or require a Consent under any Contract or Governmental Authorization that is
binding upon or enforceable against the Seller or any Governmental Authorization
that is held by the Company; (d) result in the creation of any Encumbrance upon
the Shares; or (e) require any Governmental Authorization.

3.6 Brokerage. No Person will be entitled to receive any brokerage commission,
finder’s fee, fee for financial advisory services or similar compensation in
connection with the transactions contemplated by this Agreement based on any
Contract made by or on behalf of Seller for which Buyer or the Company is or
could become liable or obligated.

IV. Representations and Warranties Regarding the Company

Seller and Guarantor, jointly and severally, represent and warrant to Buyer and
Parent as follows, except as described in the Disclosure Schedule:

4.1 Incorporation; Power and Authority.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has all necessary power
and authority necessary to own, lease and operate its assets and to carry on its
business as conducted and proposed to be conducted. The Company is duly
qualified to do business as a foreign corporation in the States of Connecticut,
Massachusetts and New Hampshire, which are the only jurisdictions in which the
nature of its business or its ownership of property requires it to be so
qualified.

(b) The Company is in compliance with all provisions of its Organizational
Documents.

(c) The Company has no minutes of stockholders or board of directors meetings or
written consents of stockholders or board of directors for the period between
August 1999 to April 2002.

4.2 Valid and Binding Agreement. The execution, delivery and performance of this
Agreement by the Company has been duly and validly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by the
Company and constitutes the valid and binding obligation of the Company,
enforceable against it in accordance with its terms, subject to the Remedies
Exception.

4.3 No Breach; Consents. The execution, delivery and performance of this
Agreement by the Company will not (a) contravene any provision of the
Organizational Documents of the Company; (b) violate or conflict with any Law,
Governmental Order or Governmental Authorization; (c) except as set forth on
Schedule 4.3 of the Disclosure Schedule, conflict with, result in any breach of
any of the provisions of, constitute a default (or any event that would, with
the passage of time or the giving of notice or both, constitute a default)
under, result in a violation of, increase the burdens under, result in the
termination, amendment, suspension, modification, abandonment or acceleration of
payment (or any right to terminate) or require a Consent under any Material
Contract that is binding upon or enforceable against the

 

13



--------------------------------------------------------------------------------

Company or any Governmental Authorization that is held by the Company;
(d) result in the creation of any Encumbrance upon the Company or any of the
assets of the Company; or (e) require any Governmental Authorization.

4.4 Capitalization. The authorized capital stock of the Company consists solely
of 1,000 shares of Company Common Stock, of which 100 shares are issued and
outstanding, none of which are held in treasury. Schedule 4.4 of the Disclosure
Schedule lists the share certificate numbers, repurchase or redemption rights
for the Shares in favor of the Company and any limitations on the ability of the
holder of such capital stock to vote or dispose of such shares. None of the
Shares are “restricted stock” subject to vesting. All of the Shares are duly
authorized, validly issued, fully paid and nonassessable, free of preemptive
rights or any other third-party rights and in certificated form, and have been
offered, sold and issued by the Company in compliance with applicable securities
and corporate Laws and the Company’s Organizational Documents and in compliance
with any preemptive rights, rights of first refusal or similar rights. The
rights and privileges of the Company Common Stock are set forth in the Company’s
Organizational Documents or otherwise provided by Law. There is no option,
warrant, call, subscription, convertible security, right (including preemptive
right) or Contract of any character to which the Company is a party or by which
it is bound obligating the Company to issue, exchange, transfer, sell,
repurchase, redeem or otherwise acquire any shares of capital stock of the
Company or obligating the Company to grant, extend, accelerate the vesting of or
enter into any such option, warrant, call, subscription, convertible security,
right or Contract. There are no outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to the Company. There are no
registration rights agreements, no voting trust, proxy or other Contract and no
restrictions on transfer with respect to any capital stock of the Company.

4.5 Subsidiaries. The Company does not own an interest in any Subsidiary.

4.6 Financial Statements.

(a) The unaudited balance sheet as of August 31, 2006 (“Latest Balance Sheet
Date”) of the Company (the “Latest Balance Sheet”) and the unaudited statement
of income of the Company for the eight-month period then ended (such statement
and the Latest Balance Sheet, the “Latest Financial Statements”) and the
unaudited balance sheet, as of December 31, 2005 (the “Last Fiscal Year End”) of
the Company and the unaudited statement of income of the Company for each of the
three years ended on the Last Fiscal Year End (such financial statements,
collectively, the “Annual Financial Statements”) are based upon the books and
records of the Company, and present fairly the financial position and results of
operations of the Company at the respective dates and for the respective periods
indicated, and have been prepared in accordance with GAAP consistently applied
except that the Annual Financial Statements do not contain any notes, the cash
flow statements, the statements of changes in shareholder equity or related
items and the Latest Financial Statements are subject to year-end adjustments.

(b) The unaudited consolidated balance sheet as of June 30, 2006 of Guarantor
(the “Latest Guarantor Balance Sheet”) and the unaudited consolidated statements
of income, changes in shareholders’ equity and cash flows of Guarantor for the
six-month period then ended (such statements and the Latest Guarantor Balance
Sheet, the “Latest Guarantor Financial Statements”) and the audited consolidated
balance sheet, as of December 31, 2005 of Guarantor

 

14



--------------------------------------------------------------------------------

and the audited consolidated statement of income, changes in shareholders’
equity and cash flows, including the notes, of Guarantor for each of the three
years ended on the Last Fiscal Year End are based upon the books and records of
Guarantor and its consolidated Subsidiaries, have been prepared in accordance
with GAAP consistently applied during the periods indicated and present fairly
the financial position, results of operations and cash flows of Guarantor and
its consolidated Subsidiaries on a consolidated basis at the respective dates
and for the respective periods indicated, except that the Latest Guarantor
Financial Statements may not contain all notes and are subject to year-end
adjustments.

4.7 Absence of Undisclosed Liabilities. Except as reflected or expressly
reserved against in the Latest Balance Sheet, the Company has no Liability
except (a) a Liability that has arisen after the date of the Latest Balance
Sheet in the Ordinary Course of Business; (b) obligations under any Contract
listed on the Disclosure Schedules or under a Contract not required to be listed
on the Disclosure Schedules; (c) Liabilities that would not be required to be
presented in unaudited interim financial statements prepared in conformity with
GAAP; (d) Liabilities under this Agreement; (e) Liabilities for fees and
expenses incurred in connection with the transactions contemplated by this
Agreement; (f) time in the Company’s FMLA bank (under which employees can be
paid for the leave time they take which qualifies under the Family Medical Leave
Act of 1993); or (g) liabilities that are not material to the financial
condition or operating results of the Company, taken as a whole.

4.8 Books and Records. The books of account of the Company are complete and
correct and have been maintained in accordance with sound business practices.
Each transaction is properly and accurately recorded on the books and records of
the Company. The Company maintains a system of internal accounting controls
adequate to insure that it maintains no off-the-books accounts and that its
assets are used only in accordance with its management directives. The minute
books and stock or equity records of the Company, all of which have been made
available to Buyer, are complete and correct. The minute books of the Company
contain accurate records of all meetings held and actions taken by the holders
of stock, the board of directors and committees of the board of directors of the
Company, and no meeting of any such holders, board of directors or committees
has been held for which minutes are not contained in such minute books. At the
Closing, all such books and records will be in the possession of the Company.

4.9 Absence of Certain Developments. Except as set forth on Schedule 4.9 of the
Disclosure Schedule, since the Last Fiscal Year End:

(a) there has not been any Material Adverse Effect;

(b) the Company has not sold, leased, licensed, transferred or assigned any of
its assets, tangible or intangible, other than for a fair consideration in the
Ordinary Course of Business;

(c) other than in the Ordinary Course of Business, the Company has not entered
into any Contract (or series of related Contracts) involving annual payments by
or to the Company of more than $150,000 individually or in the aggregate;

 

15



--------------------------------------------------------------------------------

(d) no party (including the Company) has accelerated, suspended, terminated,
modified or canceled any Contract to which the Company is a party or by which it
is bound that would have been a Material Contract at the time of any such
action;

(e) no Encumbrance has been imposed on any assets of the Company except
Permitted Encumbrances;

(f) other than in the Ordinary Course of Business, the Company has not acquired
any equipment, third party software or other third party capital assets
involving payments by the Company of more than $150,000;

(g) the Company has not (i) made any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans and acquisitions) either involving more than
$50,000 individually or in the aggregate or outside the Ordinary Course of
Business or (ii) acquired (by merger, exchange, consolidation, acquisition of
stock or assets or otherwise) any Person;

(h) the Company has not issued any note, bond or other debt security or created,
incurred, assumed or guaranteed any indebtedness for borrowed money (including
advances on existing credit facilities) or Capital Lease either involving more
than $50,000 individually or $100,000 in the aggregate;

(i) the Company has not delayed, postponed or accelerated the payment of
accounts payable or other Liability or the receipt of any accounts receivable,
in each case outside the Ordinary Course of Business;

(j) other than in the Ordinary Course of Business, the Company has not canceled,
compromised, waived or released any individual right or claim (or series of
related rights or claims) involving more than $100,000;

(k) except incidental to the sale of products or services, the Company has not
granted any license or sublicense of any rights under or with respect to any
Intellectual Property Rights;

(l) there has been no change made or authorized in the Organizational Documents
of the Company;

(m) the Company has not issued, sold or otherwise disposed of any of its capital
stock or equity interests, or granted any options, warrants or other rights to
purchase or obtain (including upon conversion, exchange or exercise) any of its
capital stock;

(n) the Company has not declared, set aside or paid any dividend or made any
distribution with respect to its capital stock or equity interests (whether in
cash or in kind) or redeemed, purchased or otherwise acquired any of its capital
stock or split, combined or reclassified any outstanding shares of its capital
stock other than the daily dividend or distribution of cash made in the Ordinary
Course of Business;

(o) the Company has not experienced any damage, destruction or loss (whether or
not covered by insurance) to its property in excess of $100,000 in the
aggregate;

 

16



--------------------------------------------------------------------------------

(p) except as contemplated by this Agreement, the Company has not entered into
any employment or collective bargaining agreement, written or oral, or modified
the terms of any such existing agreement;

(q) the Company has not granted any increase in the base compensation or made
any other change in employment terms of any of its directors, officers or
employees outside the Ordinary Course of Business;

(r) the Company has not adopted, amended, modified or terminated any Plan (or
taken any such action with respect to any Plan);

(s) except as contemplated by this Agreement, the Company has not discharged or
satisfied any Encumbrance or paid any liability, in each case with a value in
excess of $50,000 individually, other than current liabilities paid in the
Ordinary Course of Business;

(t) the Company has not disclosed to any Person, other than Buyer and authorized
representatives of Buyer, any proprietary confidential information, other than
pursuant to a confidentiality agreement prohibiting the use or further
disclosure of such information, which agreement is listed on Schedule 4.9 of the
Disclosure Schedule and is in full force and effect;

(u) the Company has not made any change in accounting principles or practices
from those utilized in the preparation of the Annual Financial Statements as of
the Last Fiscal Year End, except for changes required by GAAP; and

(v) except as contemplated by this Agreement, the Company has not committed to
take any of the actions described in this Section 4.9.

4.10 Property.

(a) The real properties demised by the leases listed on Schedule 4.10 of the
Disclosure Schedule constitute all of the real property leased (whether or not
occupied and including any leases assigned or leased premises sublet for which
the Company remains liable), used or occupied by the Company.

(b) The Company does not own any real property.

(c) The leases of real property listed on Schedule 4.10 of the Disclosure
Schedule as being leased by the Company (the “Leased Real Property”) are in full
force and effect, and the Company holds a valid and existing leasehold interest
under each of the leases for the term listed on Schedule 4.10 of the Disclosure
Schedule. The Leased Real Property is subject to no ground lease, master lease,
mortgage, deed of trust or other Encumbrance or interests that would entitle the
holder thereof to interfere with or disturb use or enjoyment of the Leased Real
Property or the exercise by the lessee of its rights under such lease so long as
the lessee is not in default under such lease.

(d) Each Leased Real Property has access sufficient for the conduct of the
business as conducted or as proposed to be conducted by the Company on such
Leased Real Property to public roads and to all utilities, including
electricity, sanitary and storm sewer, potable water,

 

17



--------------------------------------------------------------------------------

natural gas, telephone, fiberoptic, cable television, and other utilities used
in the operation of the business at that location. To the Knowledge of Seller,
the Company is not in violation of any applicable zoning ordinance or other Law
relating to the Leased Real Property, and the Company has not received any
notice of any such violation.

(e) The Company has good and marketable title to, or a valid leasehold interest
in, the buildings, machinery, equipment and other tangible assets and properties
used by it, located on its premises or shown in the Latest Balance Sheet or
acquired after the date thereof, free and clear of all Encumbrances, except for
Permitted Encumbrances and Encumbrances listed on Schedule 4.10(e) of the
Disclosure Schedule and properties and assets disposed of in the Ordinary Course
of Business since the date of the Latest Balance Sheet.

(f) The buildings, improvements, building systems, machinery, equipment and
other tangible assets and properties used in the conduct of the business of the
Company are in good condition and repair, ordinary wear and tear excepted, and
are usable in the Ordinary Course of Business. Each such asset is suitable for
the purposes for which it is used, is free from defects (patent and latent), and
has been maintained in accordance with normal industry practices. Except as set
forth on Schedule 4.10(f) of the Disclosure Schedule, the Company owns, or
leases under valid leases, all buildings, machinery, equipment and other
tangible assets and properties necessary for the conduct of its business as
conducted.

(g) The fixed asset listing attached as Schedule 4.10(g) of the Disclosure
Schedule includes all material buildings, machinery, equipment and other
tangible assets and properties of the Company as of the date of the Latest
Balance Sheet.

4.11 Accounts Receivable. All notes and accounts receivable of the Company are
reflected properly on its books of account, are valid, have arisen from bona
fide transactions in the Ordinary Course of Business, are subject to no setoff
or counterclaim, and are current and collectible. Such notes and accounts
receivable will be collected in accordance with their terms at their recorded
amounts, subject only to the reserve for bad debts on the face of the Latest
Balance Sheet as adjusted in the Company’s books of account for the passage of
time through the Closing Date in the Ordinary Course of Business. Schedule 4.11
of the Disclosure Schedule sets forth the accounts receivable aging schedule for
the Company as of September 30, 2006.

4.12 Tax Matters.

Except with respect to Taxes or Returns of a Consolidated Group:

(a) The Company has (i) timely filed (or has had timely filed on its behalf)
each Return required to be filed or sent by it in respect of any Taxes, each of
which was correctly completed and accurately reflected any liability for Taxes
of the Company covered by such Return, (ii) timely and properly paid (or had
paid on its behalf) all Taxes imposed on the Company that have become due and
payable for all Tax periods or portions thereof whether or not shown on such
Returns, (iii) established in the Company’s books of account, in accordance with
GAAP and consistent with past practices, adequate reserves for the payment of
any Taxes imposed on the Company that have not yet become due and payable and
(iv) complied with all applicable Laws relating to the withholding of Taxes and
the payment thereof.

 

18



--------------------------------------------------------------------------------

(b) There are no Encumbrances for Taxes upon any assets of the Company, except
Encumbrances for Taxes not yet due.

(c) The Company has not requested any extension of time within which to file any
Return, which Return has not since been filed.

(d) No deficiency for any Taxes has been proposed, asserted or assessed against
the Company that has not been resolved and paid in full. No waiver, extension or
comparable consent given by the Company regarding the application of the statute
of limitations with respect to any Taxes or any Return is outstanding, nor is
any request for any such waiver or consent pending. Except as set forth on
Schedule 4.12(d) of the Disclosure Schedule, there has been no Tax audit or
other administrative proceeding or court proceeding with regard to any Taxes
imposed on the Company or any Return filed by the Company for any Tax year
subsequent to the year ended December 31, 2002 nor is any such Tax audit or
other proceeding pending, nor has there been any notice to the Company, in
writing or otherwise to the Knowledge of Seller, by any Governmental Entity
regarding any such Tax, audit or other proceeding, or, to the Knowledge of
Seller, is any such Tax audit or other proceeding threatened with regard to any
Taxes or Returns. There are no outstanding subpoenas or requests for information
with respect to any of the Returns of the Company. The Company has not entered
into a closing agreement pursuant to Section 7121 of the Code or any similar
provision under any other Law.

(e) To the Knowledge of Seller, the Company does not have any material liability
for Taxes in a jurisdiction where it does not file a Return, nor has the Company
received notice, in writing or otherwise to the Knowledge of Seller, from a
taxing authority in such a jurisdiction that it is or may be subject to taxation
by that jurisdiction.

(f) The Company is not a party to any Contract that would result, separately or
in the aggregate, in the payment of any “excess parachute payments” within the
meaning of Section 280G of the Code, and the consummation of the transaction
contemplated by this Agreement will not be a factor causing payments to be made
by the Company that are not deductible (in whole or in part) as a result of the
application of Section 280G of the Code.

(g) No property of the Company is (i) property that the Company is or will be
required to treat as being owned by another Person under the provisions of
Section 168(f)(8) of the Code (as in effect prior to amendment by the Tax Reform
Act of 1986), (ii)”tax-exempt use property” within the meaning of Section 168(h)
of the Code or (iii) “tax-exempt bond financed property” within the meaning of
Section 168(g)(5) of the Code.

(h) The Company will not be required to include in any period beginning after
the Closing Date any income resulting from an adjustment under either
Section 481(a) or Section 482 of the Code (or an analogous provision of Law) by
reason of a voluntary change in accounting method or otherwise made with respect
to a tax period beginning prior to the Closing Date, and the IRS has not
proposed any such adjustment or change in accounting method.

(i) The Company is not a party to any Tax allocation or sharing agreement.

(j) The Company (i) has not been a member of an affiliated group filing a
consolidated Return (other than a group the common parent of which was
Concentra) and (ii)

 

19



--------------------------------------------------------------------------------

does not have any liability for the Taxes of any Person (other than Concentra
and its Subsidiaries) under Treasury Regulations Section 1.1502-6 (or any
similar provision of Law), as a transferee or successor, by Contract, or
otherwise.

(k) The Company does not constitute either a “distributing corporation” or a
“controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of shares qualifying for tax-free treatment under
Section 355 of the Code (i) that took place during the two-year period ending on
the date of this Agreement or (ii) that could otherwise constitute part of a
“plan” or “series of related transactions” (within the meaning of Section 355(e)
of the Code) in conjunction with the purchase of the Shares.

(l) None of the indebtedness of the Company constitutes (i) “corporate
acquisition indebtedness” (as defined in Section 279(b) of the Code) with
respect to which any interest deductions may be disallowed under Section 279 of
the Code or (ii) an “applicable high yield discount obligation” under
Section 163(i) of the Code, and none of the interest on any such indebtedness
will be disallowed as a deduction under any other provision of the Code.

(m) The Company has not engaged in any transaction that is subject to disclosure
under present or former Treasury Regulations Sections 1.6011-4 or 1.6011-4T, as
applicable.

(n) The Company has not been a member of any partnership or joint venture or the
holder of a beneficial interest in any trust for any period for which the
statute of limitations for any Taxes potentially applicable as a result of such
membership or holding has not expired.

4.13 Intellectual Property Rights.

(a) Schedule 4.13(a)(i) of the Disclosure Schedule lists and describes all Owned
Intellectual Property Rights that are Registered Intellectual Property Rights
that are material to the Company’s business as of the date of this Agreement.
Schedule 4.13(a)(ii) of the Disclosure Schedule lists all Contracts relating to
Licensed-In Intellectual Property Rights (other than Off-the-Shelf Software)
that are material to the Company’s business as of the date of this Agreement and
describes the Licensed-In Intellectual Property Rights covered by such
Contracts. The Owned Intellectual Property Rights and the Licensed-In
Intellectual Property Rights constitute all material Intellectual Property
Rights necessary for the business of the Company as conducted as of the date of
this Agreement.

(b) The Company owns all right, title and interest in the Owned Intellectual
Property Rights free and clear of all Encumbrances, except for those licenses of
the Owned Intellectual Property Rights to Persons, payments for use or support
of the Owned Intellectual Property Rights and other Encumbrances made in the
Ordinary Course of Business or as listed on Schedule 4.13(b)(i) of the
Disclosure Schedule. Except as set forth on Schedule 4.13(b)(i) of the
Disclosure Schedule, the Guarantor is the official and sole owner of record of
all Owned Intellectual Property Rights that are Registered Intellectual Property
Rights. Except as set forth on Schedule 4.13(b)(ii) of the Disclosure Schedule,
to the Knowledge of Seller, no Owned Intellectual Property Right has been
infringed by any Person. The Company’s current and former employees are
typically required to execute confidentiality agreements. No employee or

 

20



--------------------------------------------------------------------------------

former employee or independent contractor of the Company has made any claim with
respect to any Owned Intellectual Property Right of the Company.

(c) To the Knowledge of Seller, all Owned Intellectual Property Rights are valid
and enforceable. Except as set forth on Schedule 4.13(c)(i) of the Disclosure
Schedule, no Person has asserted that any Owned Intellectual Property Right is
invalid or not enforceable. Except as set forth on Schedule 4.13(c)(ii) of the
Disclosure Schedule, all Owned Intellectual Property Rights that are Registered
Intellectual Property Rights are in full force and effect, and there are no
actions required within 120 days of the date hereof to keep such rights pending
or in effect, including payment of filing, examination, annuity, and maintenance
fees and filing of renewals, statements of use or working, affidavits of
incontestability and other similar actions, have been taken, and no such
Registered Intellectual Property Right is the subject of any interference,
opposition, cancellation, nullity, re-examination or other proceeding placing in
question the validity or scope of such rights. Except as set forth on Schedule
4.13(c)(iii) of the Disclosure Schedule, to the Knowledge of Seller, all
products covered by Owned Intellectual Property Rights that are Registered
Intellectual Property Rights and all usages of Owned Intellectual Property
Rights that are Registered Intellectual Property Rights have been marked with
the appropriate indicia of ownership by the Company.

(d) Reasonable precautions have been taken to protect the secrecy,
confidentiality and value of the trade secrets and all other proprietary
information used by the Company including the implementation and enforcement of
policies that inform employees and independent contractors of the proprietary
and confidential nature of such information and the obligation to maintain such
information in a confidential manner. To the Knowledge of Seller, there has been
no breach or other violation of such agreements. To the Knowledge of Seller, the
Company has the right to use all trade secrets and other proprietary information
currently used in its business, subject to any Contract relating to Licensed-In
Intellectual Property Rights. Except as set forth on Schedule 4.13(d) of the
Disclosure Schedule, to the Knowledge of Seller, no trade secret or other
proprietary information has been used, divulged or appropriated either for the
benefit of any Person other than the Company or to the detriment of the Company.

(e) Except as set forth on Schedule 4.13(e) of the Disclosure Schedule, to the
Knowledge of Seller, the Company has taken no action, or failed to take an
action, that might have the effect of estopping or otherwise limiting its right
to enforce Owned Intellectual Property Rights against any Person.

(f) The Company has no present expectation or intention of not fully performing
any obligation pursuant to any license; and, to the Knowledge of Seller, there
is no breach, anticipated breach or default by any other party to any license.
Except as set forth on Schedule 4.13(f) of the Disclosure Schedule, there are no
material renegotiations of, attempts to renegotiate, demands for or outstanding
rights to renegotiate any license. The Software constitutes the only Licensed-In
Intellectual Property Rights in use by the Company that are material to the
Company’s business as of the date of this Agreement.

(g) Except as set forth on Schedule 4.13(g) of the Disclosure Schedule, to the
Knowledge of Seller, the Company has not infringed, misappropriated or otherwise
violated any Third-Party Intellectual Property Rights. Except as set forth on
Schedule 4.13(g) of the

 

21



--------------------------------------------------------------------------------

Disclosure Schedule, as of the date of this Agreement, the Company has not
received any notice of any infringement, misappropriation or violation by the
Company of any Third-Party Intellectual Property Right. Except as set forth on
Schedule 4.13(g) of the Disclosure Schedule, to the Knowledge of Seller, no
infringement, misappropriation or violation of any Third-Party Intellectual
Property Right has occurred with respect to products or services sold by the
Company pursuant to this Agreement or with respect to the products or services
under development or with respect to the conduct of the business of the Company
as conducted as of the date of this Agreement.

(h) Except as set forth on Schedule 4.13(h)(i) of the Disclosure Schedule, all
Software that is used by the Company or is present at any facility or on any
equipment of the Company is owned by the Company or is subject to a current
license agreement or Contract that covers all use of the Software in the
business of the Company, as conducted as of the date of this Agreement, except
as would not otherwise have a Material Adverse Effect. To the Knowledge of
Seller, the Company has the right to use the Software used in its business as it
is being used, without any conflict with the rights of others. The Company is
not in breach of any license to, or license of, any Software, except as would
not otherwise have a Material Adverse Effect. Except as set forth on Schedule
4.13(h)(ii) of the Disclosure Schedule, following the Closing, and to the extent
such rights were available to the Company prior to the Closing, the Company will
have the right to operate the Software necessary for the conduct of the
Company’s business as it is conducted as of the date of this Agreement.

(i) Seller agrees to disclose any material changes in the representations and
warranties made by it in this Section 4.13 between the date of this Agreement
and the Closing Date in a Disclosure Supplement.

4.14 Material Contracts.

(a) Schedule 4.14 of the Disclosure Schedule lists the following Contracts to
which the Company is a party or subject or by which it is bound that are
currently in effect (with the Contracts required to be listed on Schedule 4.14
of the Disclosure Schedule, the “Material Contracts”):

(i) each employment, agency, collective bargaining or consulting Contract;

(ii) each Contract with any Insider;

(iii) each distributor, reseller, OEM, dealer, manufacturer’s representative,
broker, sales agency, advertising agency, finder’s, manufacturing or assembly
Contract that has had aggregate annual payments in excess of $100,000 in any
fiscal year since January 1, 2003 to the date of this Agreement;

(iv) each franchise agreement;

(v) each Contract or group of related Contracts with the same party for the
purchase of products or services that has had aggregate annual payments in
excess of $200,000 in any fiscal year since January 1, 2003 to the date of this
Agreement;

 

22



--------------------------------------------------------------------------------

(vi) each Contract or group of related Contracts with the same party for the
sale of products or services with an undelivered balance in excess of $500,000;

(vii) each lease of real property;

(viii) each lease of personal property with aggregate annual payments in excess
of $50,000;

(ix) each Contract for the sale of any capital assets;

(x) each Contract for capital expenditures in excess of $150,000;

(xi) each Contract relating to the borrowing of money or to mortgaging, pledging
or otherwise placing an Encumbrance on any of the assets of the Company;

(xii) each written warranty, guaranty or other similar undertaking with respect
to contractual performance extended by the Company other than in the Ordinary
Course of Business;

(xiii) each Contract relating to any surety bond or letter of credit required to
be maintained by the Company;

(xiv) each partnership or joint venture agreement;

(xv) each Contract providing for the development of any products, Software or
Intellectual Property Rights by, for or with any third party that has had
aggregate annual payments in excess of $50,000 in any fiscal year since
January 1, 2003 to the date of this Agreement;

(xvi) each Contract containing exclusivity, noncompetition or nonsolicitation
provisions or that would otherwise prohibit the Company from engaging in its
business, as such business is currently conducted, anywhere in the world;

(xvii) each Contract relating primarily to confidentiality or non-disclosure;

(xviii) each Capital Lease in excess of $50,000;

(xix) each Contract that has had aggregate annual payments in excess of $250,000
in any fiscal year since January 1, 2003 to the date of this Agreement that is
terminable by any other party upon a change of control of the Company or upon
the failure of the Company to satisfy financial criteria specified in such
Contract;

(xx) each power of attorney that is currently in effect; and

(xxi) each other Contract of the Company not entered into in the Ordinary Course
of Business which involves future payments by or to the Company in excess of
$150,000 or that is material to the business, financial condition or results of
operations of the Company.

 

23



--------------------------------------------------------------------------------

(b) Each Material Contract is valid and binding on the Company, currently in
force and enforceable against the Company and, to the Knowledge of Seller, the
other parties thereto in accordance with its terms, subject to the Remedies
Exception. The Company has performed all material obligations required to be
performed by it in connection with each Material Contract. The Company has not
received any notice of any claim of default by it under or termination of any
Material Contract. The Company has no present expectation or intention of not
fully performing any obligation pursuant to any Material Contract, and there is
no breach, anticipated breach or default by the Company or, to Seller’s
Knowledge, any other party to any Material Contract. There is no renegotiation
of, attempt to renegotiate or outstanding right to renegotiate any material
terms of any Material Contract and no Person has made written demand for such
renegotiation. The Company has no obligation to refund payments received for
work not yet performed under a Material Contract where the percentage of work
completed is less than the percentage of revenues received to date.

4.15 Litigation. Except as set forth on Schedule 4.15 of the Disclosure
Schedule, no Litigation is pending or, to the Knowledge of Seller, threatened
against the Company. The Company is not subject to any outstanding Governmental
Order.

4.16 Insurance.

(a) The Company has at all times maintained insurance, either directly or as an
additional named insured, relating to its business and covering property, fire,
casualty, liability, workers’ compensation and all other forms of insurance
customarily obtained by businesses in the same industry. Such insurance (i) is
in full force and effect, (ii) is sufficient for compliance with all
requirements of applicable Law and of any Contract to which the Company is
subject, (iii) is valid and enforceable, and (iv) provides adequate insurance
coverage for the activities of the Company. Schedule 4.16(a) of the Disclosure
Schedule lists each policy of insurance in effect. Each of the insurance
policies set forth on Schedule 4.16(a) of the Disclosure Schedule is held by
Concentra Inc. and the Company is listed as an additional named insured on each
such policy.

(b) Schedule 4.16(b) of the Disclosure Schedule lists since January 1, 2004, a
summary of the loss experience under each policy involving any claim in excess
of $25,000, setting forth (i) the name of the claimant, (ii) a description of
the policy by insurer, type of insurance and period of coverage or whether it
was self-insured and (iii) the amount and a brief description of the claim.

4.17 Compliance with Laws; Governmental Authorizations.

(a) The Company is in compliance in all material respects with all applicable
Laws and Governmental Orders. For purposes of this Section 4.17(a), the term
“applicable Laws” shall not include any applicable Laws relating to labor or
employment or the subject matter of Section 4.20.

(b) The Company has in full force and effect all Governmental Authorizations
necessary to conduct its business and own and operate its properties as
currently conducted and operated. Schedule 4.17(b) of the Disclosure Schedule
lists each Governmental Authorization

 

24



--------------------------------------------------------------------------------

held by the Company. The Company has complied in all material respects with all
Governmental Authorizations applicable to it.

(c) The Company has not offered, authorized, promised, made or agreed to make
any gifts, payments or transfers of property of any kind (other than incidental
gifts of nominal value) in connection with any actual or proposed transaction,
except as required or permitted by the Laws of each applicable jurisdiction and
in each such case has complied with the U.S. Foreign Corrupt Practices Act.

(d) The Company is not required to file, and has not filed, any form, report,
schedule, proxy statement or other document with the SEC pursuant to
Section 13(a) or 15(d) of the Securities Exchange Act of 1934.

4.18 Environmental Matters.

(a) The Company is, and since June 4, 1997 has been, in compliance with all
Environmental Laws, and the Company has not received any written or, to the
Knowledge of Seller, oral communication alleging that the Company is in
violation of, or may have liability under, any Environmental Law.

(b) The Company possesses and is in compliance in all material respects with all
Permits required under Environmental Laws for the conduct of its operations and
the Company has not been advised by any Governmental Entity of any actual or
potential change in the status or terms and conditions of any such Permit.

(c) There are no Environmental Claims pending or, to the Knowledge of Seller,
threatened against the Company.

(d) There has been no Leak of any Hazardous Material that could reasonably be
expected to form the basis of any Environmental Claim against the Company or
against any Person whose liabilities for such Environmental Claims the Company
has, or may have, retained or assumed, either contractually or by operation of
Law.

(e) There are no aboveground or underground storage tanks or known or suspected
asbestos-containing materials on, under or about property operated or leased by
the Company, nor, to the Knowledge of Seller, were there any underground storage
tanks on, under or about any such property in the past.

(f) To the Knowledge of Seller, there are no past or present events, conditions,
circumstances, activities, practices, incidents, actions or plans that could
reasonably be expected to form the basis of an Environmental Claim against the
Company.

4.19 Warranties. Schedule 4.19 of the Disclosure Schedule lists all claims
pending or, to the Knowledge of Seller, threatened for product liability or
breach of any warranty relating to any products sold or services performed by
the Company. Except as listed on Schedule 4.19 of the Disclosure Schedule, none
of the products manufactured, sold, leased or delivered by the Company has been
the subject of any product recall or return (whether voluntary or involuntary)
during the past five years.

 

25



--------------------------------------------------------------------------------

4.20 Employees.

(a) Schedule 4.20(a) of the Disclosure Schedule lists each employee of the
Company as of the date specified on such schedule, which date is within ten
Business Days prior to the date of this Agreement, states the total number of
employees and indicates for each such employee, and in the aggregate, full-time,
part-time and temporary status, and Schedule 4.20(a) of the Disclosure Schedule
does not reflect any turnover of employees since such date.

(b) Schedule 4.20(b)(i) of the Disclosure Schedule lists each salaried employee
of the Company as of the date specified on such schedule, which date is within
ten Business Days prior to the date of this Agreement, and shows for each such
employee annual salary, any other compensation payable (including compensation
payable pursuant to bonus, incentive, deferred compensation or commission
arrangements), date of employment and position. Except as set forth on Schedule
4.20(b)(ii) of the Disclosure Schedule, to the Knowledge of Seller, no executive
employee of the Company and no group of employees of the Company has any plans
to terminate his, her or their employment. The Company is in compliance in all
material respects with all applicable Laws relating to employment and employment
practices and those relating to the calculation and payment of wages (including
overtime pay, maximum hours of work and child labor restrictions), equal
employment opportunity (including Laws prohibiting discrimination and/or
harassment or requiring accommodation on the basis of race, color, national
origin, religion, gender, disability, age, sexual orientation or otherwise),
affirmative action and other hiring practices, occupational safety and health,
workers compensation, unemployment, the payment of social security and other
Taxes, and unfair labor practices under the National Labor Relations Act or
applicable state law. The Company has no material labor relations dispute
pending or, to the Knowledge of Seller, threatened and its labor relations are
satisfactory. Schedule 4.20(b)(iii) of the Disclosure Schedule sets forth all
outstanding workers’ compensation claims pending against the Company as of the
date specified on such schedule, which date is within 10 Business Days prior to
the date of this Agreement. Schedule 4.20(b)(iii) of the Disclosure Schedule
will be updated through a Disclosure Supplement to present the information
required by this Section 4.20(b)(iii) to a date within 10 Business Days prior to
the Closing Date. To the Knowledge of Seller, no employee of the Company is
subject to any secrecy or noncompetition agreement or any other agreement or
restriction of any kind that would impede in any way the ability of such
employee to carry out fully all activities of such employee in furtherance of
the business of the Company.

(c) No employee of the Company holds a temporary work authorization, including
H-1B, L-1, F-1 or J-1 visas or work authorizations.

(d) The Company has no liability under any employment, termination or severance
Contract toward any terminated former employee of the Company. The transactions
contemplated by this Agreement will not cause the Company to incur or suffer any
liability relating to, or obligation to pay, severance or other termination
payment to any Person.

(e) The Company has not made any material loans (except advances for business
travel, lodging or other expenses in the Ordinary Course of Business) to any
employee of the Company.

 

26



--------------------------------------------------------------------------------

(f) Except as disclosed in Schedule 4.20(f) of the Disclosure Schedule, within
the last five years, the Company has not experienced and, to the Knowledge of
Seller, there has not been threatened, any strike, work stoppage, slowdown,
lockout, picketing, leafleting, boycott, other labor dispute, union organization
attempt, demand for recognition from a labor organization or petition for
representation under the National Labor Relations Act or applicable state law.
Except as disclosed in Schedule 4.20(f) of the Disclosure Schedule, no
grievance, demand for arbitration or arbitration proceeding arising out of or
under any collective bargaining agreement is pending or, to the Knowledge of
Seller, threatened. Except as disclosed in Schedule 4.20(f) of the Disclosure
Schedule, no Litigation is pending or, to the Knowledge of Seller, threatened
respecting or involving any applicant for employment, any current employee or
any former employee, or any class of the foregoing, including:

(i) the Equal Employment Opportunity Commission or any other corresponding state
or local fair employment practices agency relating to any claim or charge of
discrimination or harassment in employment;

(ii) the United States Department of Labor or any other corresponding state or
local agency relating to any claim or charge concerning hours of work, wages or
employment practices;

(iii) the Occupational Safety and Health Administration or any other
corresponding state or local agency relating to any claim or charge concerning
employee safety or health;

(iv) the Office of Federal Contract Compliance or any corresponding state
agency; and

(v) the National Labor Relations Board or any corresponding state agency,
whether relating to any unfair labor practice or any question concerning
representation.

(g) No employee of the Company is covered by any collective bargaining
agreement, and no collective bargaining agreement is being negotiated.

(h) The Company has paid in full to all employees all wages, salaries, bonuses
and commissions due and payable to such employees and has fully reserved in its
books of account all amounts for wages, salaries, bonuses and commissions due
but not yet payable to such employees.

(i) There has been no mass lay-off or other termination of employees undertaken
by or on behalf of the Company in the past two years which would create any
obligations or liabilities under the WARN Act or similar laws.

4.21 Employee Benefits.

(a) Schedule 4.21(a) of the Disclosure Schedule lists all Plans by name. True,
correct and complete copies of each of the Plans and related trust, funding and
administrative services documents and favorable determination letters, if
applicable, have been furnished or made

 

27



--------------------------------------------------------------------------------

available to Buyer or its representatives, along with the most recent report
filed on Form 5500 and summary plan descriptions with respect to each Plan
required to file a Form 5500.

(b) Schedule 4.21(b) of the Disclosure Schedule lists each employee of the
Company who is, as of the date specified on such schedule, which date is within
ten Business Days prior to the date of this Agreement, (i) absent from active
employment due to short or long term disability, (ii) absent from active
employment on a leave pursuant to the Family and Medical Leave Act or a
comparable state Law, (iii) absent from active employment on any other leave or
approved absence (together with the reason for each leave or absence) or
(iv) absent from active employment due to military service (under conditions
that give the employee rights to re-employment). Schedule 4.21(b) of the
Disclosure Schedule will be updated through a Disclosure Supplement to present
the information required by this Section 4.21(b) as of a date within 10 Business
Days prior to the Closing Date.

(c) (i) All Plans intended to be Tax qualified under Section 401(a) or
Section 403(a) of the Code are so qualified, (ii) all trusts established in
connection with Plans intended to be Tax exempt under Section 501(a) or (c) of
the Code are so Tax exempt, (iii) to the extent required either as a matter of
Law or to obtain the intended Tax treatment and Tax benefits, all Plans comply
in all respects with the requirements of ERISA and the Code, (iv) all Plans have
been administered in accordance with the documents and instruments governing the
Plans, (v) all reports and filings with Governmental Entities (including the
Department of Labor, the IRS, Pension Benefit Guaranty Corporation and the SEC)
required in connection with each Plan have been timely made, (vi) all
disclosures and notices required by Law or Plan provisions to be given to
participants and beneficiaries in connection with each Plan have been properly
and timely made and (vii) the Company has made a good faith effort to comply
with the reporting and taxation requirements for FICA taxes with respect to any
deferred compensation arrangements under Section 3121(v) of the Code.

(d) (i) All contributions, premium payments and other payments required to be
made in connection with the Plans have been made, (ii) a proper accrual has been
made on the books of account of the Company for all contributions, premium
payments and other payments due in the current fiscal year, (iii) no
contribution, premium payment or other payment has been made in support of any
Plan that is in excess of the allowable deduction for federal income Tax
purposes for the year with respect to which the contribution was made (whether
under Section 162, Section 280G, Section 404, Section 419, Section 419A of the
Code or otherwise) and (iv) with respect to each Plan that is subject to
Section 301 et seq. of ERISA or Section 412 of the Code, the Company is not
liable for any “accumulated funding deficiency” as that term is defined in
Section 412 of the Code and the projected benefit obligations do not exceed the
assets of the Plan.

(e) The consummation of the transactions contemplated by this Agreement will not
(i) cause any Plan to increase benefits payable to any participant or
beneficiary, (ii) entitle any current or former employee of the Company to
severance pay, unemployment compensation or any other payment, benefit or award
or (iii) accelerate or modify the time of payment or vesting, or increase the
amount of any benefit, award or compensation due any such employee.

 

28



--------------------------------------------------------------------------------

(f) (i) No Litigation is pending with regard to any Plan other than routine
uncontested claims for benefits, (ii) no Plan is currently under examination or
audit by the Department of Labor, the IRS or the Pension Benefit Guaranty
Corporation, (iii) the Company has no actual or potential liability arising
under Title IV of ERISA as a result of any Plan that has terminated or is in the
process of terminating, (iv) the Company has no actual or potential liability
under Section 4201 et seq. of ERISA for either a complete withdrawal or a
partial withdrawal from a multiemployer plan and (v) with respect to the Plans,
the Company has no liability that could reasonably be expected to result in a
Material Adverse Effect (either directly or as a result of indemnification) for
(and the transactions contemplated by this Agreement will not cause any
liability for): (A) any excise Taxes under Section 4971 through Section 4980B,
Section 4999, Section 5000 or any other Section of the Code, (B) any penalty
under Section 502(i), Section 502(l), Part 6 of Title I or any other provision
of ERISA or (C) any excise Taxes, penalties, damages or equitable relief as a
result of any prohibited transaction, breach of fiduciary duty or other
violation under ERISA or any other applicable Law; (vi) all accruals required
under FAS 106 and FAS 112 have been properly accrued on the Latest Financial
Statements, (vii) no condition, agreement or Plan provision limits the right of
the Company to amend, cut back or terminate any Plan (except to the extent such
limitation arises under ERISA) and (viii) the Company has no liability for life
insurance, death or medical benefits after separation from employment other than
(A) death benefits under the Plans and (B) health care continuation benefits
described in Section 4980B of the Code.

4.22 Customers. Schedule 4.22 of the Disclosure Schedule lists the 10 largest
customers of the Company for each of the last two fiscal years and for the
interim period ended on the Latest Balance Sheet Date and sets forth opposite
the name of each such customer the percentage of gross sales by the Company
attributable to such customer for each such period. No customer listed on
Schedule 4.22 of the Disclosure Schedule has given written notice that it will
stop or decrease the rate of business done with the Company.

4.23 Suppliers. Schedule 4.23 of the Disclosure Schedule lists the 10 largest
suppliers of the Company for each of the last two fiscal years and for the
interim period ended on the Latest Balance Sheet Date and sets forth opposite
the name of each such supplier the approximate dollar value of purchases by the
Company attributable to such supplier for each such period. No supplier listed
on Schedule 4.23 of the Disclosure Schedule has given written notice that it
will stop or decrease the rate of business done with the Company.

4.24 Affiliate Transactions. Except as disclosed on Schedule 4.24 of the
Disclosure Schedule, no Insider has any Contract with the Company (other than
agreements regarding such Person’s employment not represented by a written
Contract and terminable at will), any loan to or from the Company or any
interest in any assets (whether real, personal or mixed, tangible or intangible)
used in or pertaining to the business of the Company (other than ownership of
capital stock of the Company). No officer, director or stockholder of the
Company has any direct or indirect interest in any competitor, supplier or
customer of the Company or any Person from whom or to whom the Company leases
any property.

4.25 Brokerage. No Person will be entitled to receive any brokerage commission,
finder’s fee, fee for financial advisory services or similar compensation in
connection with the

 

29



--------------------------------------------------------------------------------

transactions contemplated by this Agreement based on any Contract made by or on
behalf of the Company for which Buyer or the Company is or could become liable
or obligated.

4.26 Availability of Documents. Seller has made available to Buyer correct and
complete copies of the items referred to in the Disclosure Schedule or in this
Agreement (and in the case of any items not in written form, a written
description thereof).

4.27 Disclosure. None of the representations and warranties contained in this
Agreement, the Disclosure Schedule or any Disclosure Supplement contain any
untrue statement or omit any material fact necessary to make the statements
contained herein or therein, in light of the circumstances in which they were
made, not misleading.

V. Representations and Warranties of Buyer

Buyer represents and warrants to Seller and Guarantor as follows:

5.1 Incorporation; Power and Authority. Each of Buyer and Parent is a
corporation duly organized, validly existing and in good standing under the Laws
of its jurisdiction of organization, with all necessary power and authority to
execute, deliver and perform this Agreement.

5.2 Valid and Binding Agreement. The execution, delivery and performance of this
Agreement by Buyer and Parent have been duly and validly authorized by all
necessary corporate action. This Agreement has been duly executed and delivered
by Buyer and Parent and constitutes the valid and binding obligation of Buyer
and Parent, enforceable against them in accordance with its terms, subject to
the Remedies Exception.

5.3 No Breach; Consents. The execution, delivery and performance of this
Agreement by Buyer and Parent will not (a) contravene any provision of the
Organizational Documents of Buyer or Parent; (b) violate or conflict with any
Law, Governmental Order or Governmental Authorization; (c) conflict with, result
in any breach of any of the provisions of, constitute a default (or any event
that would, with the passage of time or the giving of notice or both, constitute
a default) under, result in a violation of, increase the burdens under, result
in the termination, amendment, suspension, modification, abandonment or
acceleration of payment (or any right to terminate) or require a Consent,
including any Consent under any Contract or Governmental Authorization that is
either binding upon or enforceable against Buyer or Parent or any Governmental
Authorization that is held by Buyer or Parent; or (d) require any Governmental
Authorization.

5.4 Brokerage. No Person will be entitled to receive any brokerage commission,
finder’s fee, fee for financial advisory services or similar compensation in
connection with the transactions contemplated by this Agreement based on any
Contract made by or on behalf of Buyer for which Seller is or could become
liable or obligated.

5.5 Investment Intent. Buyer is acquiring the Shares for its own account for
investment purposes, and not with a view to the distribution thereof within the
meaning of Section 2(11) of the Securities Act of 1933, as amended, or the rules
and regulations promulgated thereunder.

 

30



--------------------------------------------------------------------------------

VI. Agreements of the Seller

6.1 Conduct of the Business. Except as otherwise expressly permitted by this
Agreement, as set forth on Schedule 6.1 of the Disclosure Schedule or with
Buyer’s prior written consent, Seller will cause the Company to observe the
following provisions to and including the Closing Date:

(a) the Company will conduct its business only in, and will not take any action
except in, the Ordinary Course of Business and in material compliance with
applicable Law;

(b) the Company will not amend or modify any Material Contract or enter into any
Contract that would have been a Material Contract if such Contract had been in
effect on the date of this Agreement, except that the Company may enter into
Contracts with vendors or customers in the Ordinary Course of Business;

(c) the Company will (i) use its commercially reasonable efforts to preserve its
business organization and goodwill, keep available the services of its officers,
employees and consultants and maintain satisfactory relationships with vendors,
customers and others having business relationships with it, (ii), subject to
applicable Laws, confer on a regular and frequent basis with representatives of
Buyer to report operational matters and the general status of ongoing operations
as requested by Buyer and (iii) not take any action that would render, or that
would reasonably be expected to render, any representation or warranty made by
Seller in this Agreement untrue in any material respect;

(d) except in the Ordinary Course of Business, the Company will not use
extraordinary selling efforts that would have the effect of accelerating sales
prior to the time reasonably expected, through offering of discounts, shipment
of goods prior to anticipated shipping dates or otherwise;

(e) the Company will not, except with respect to Taxes or Returns of a
Consolidated Group, (i) make or rescind any express or deemed election or take
any other discretionary position relating to Taxes, (ii) amend any Return of the
Company, (iii) settle or compromise any Litigation relating to Taxes or
(iv) change any of its methods of reporting income or deductions for federal or
state income tax purpose from those employed in the preparation of the last
filed federal or state income tax returns of or including the Company, which
change would have the effect of materially increasing the liability of the
Company for income Taxes for any taxable period beginning on or after the
Closing Date; provided, however, that the Company may make a change described in
subsection (iv) hereof without the consent of Buyer if Seller agrees to
indemnify Buyer and the Company for any such material increase in the liability
of the Company for income taxes which results from such change;

(f) the Company will not change any of its methods of accounting in effect on
the date of the Latest Balance Sheet Date, other than changes required by GAAP;
and

 

31



--------------------------------------------------------------------------------

(g) the Company will not cancel or terminate its current insurance policies or
allow any of the coverage thereunder to lapse, unless simultaneously with such
termination, cancellation or lapse replacement policies providing coverage equal
to or greater than the coverage under the canceled, terminated or lapsed
policies for substantially similar premiums are in full force and effect.

6.2 Notice of Developments; Disclosure Supplements. Seller will promptly notify
Buyer of (i) the occurrence of any Material Adverse Effect and (ii) the
commencement of or written threat of Litigation which challenges the
transactions contemplated in this Agreement. Seller will promptly notify Buyer
in writing if it should discover that any representation or warranty made by it
in this Agreement was when made or will be on the Closing Date, untrue in any
material respect. From time to time prior to the Closing, Seller shall amend or
supplement the Disclosure Schedules as expressly provided herein or with respect
to any matter which may arise hereafter and (a) which, if existing or occurring
at or prior to the date of this Agreement, would have been required to be set
forth or described on the Disclosure Schedules or (b) which makes it necessary
to correct any information in the Disclosure Schedules or in any representation
or warranty of Seller which has been rendered inaccurate thereby (each, a
“Disclosure Supplement”). No matter disclosed in a Disclosure Supplement shall
(x) form the basis of any right of termination of this Agreement by Buyer or
(y) subject to Section 11.1(a), be deemed to cure any breach of any of Seller’s
representations or warranties contained in this Agreement.

6.3 Pre-Closing Access. Through the Closing Date, Seller will cause the Company
to afford to Buyer and its authorized representatives reasonable access at
Buyer’s expense and at all reasonable times and upon reasonable notice to the
facilities, offices, properties, books, business and financial records,
officers, business plans, budgets and projections and other information of the
Company, the Company’s independent accountants, and otherwise provide such
assistance as may be reasonably requested by Buyer in order that Buyer has an
opportunity to make such investigation and evaluation as it reasonably desires
to make of the business and affairs of the Company, all in a manner that shall
to the maximum extent practicable minimize disruptions to the Company’s business
and operations. In addition, Seller will cause the Company to cooperate fully
(including providing introductions where necessary) with Buyer to enable Buyer
to contact third parties, including employees, suppliers, customers and
prospective customers of the Company and to offer employment to employees of the
Company; provided that Buyer shall not contact such third parties without
Seller’s prior consent, not to be unreasonably withheld, and, provided further,
that Seller shall have the right to have a representative present at all
meetings with such third parties. Subject to Law and on the terms of this
Section 6.3, Buyer will have full access to the personnel records (including
performance appraisals, disciplinary actions, grievances and medical records) of
the Company for the purpose of preparing for and conducting employment
interviews with all Active Employees.

6.4 Payment of Revolving Note. On or prior to the Escrow Completion Date, the
Company shall (i) repay in full all principal and accrued interest outstanding
under the Revolving Credit Note, dated January 1, 2001 (the “Revolving Note”),
and issued under the Facility Letter Agreement, dated January 1, 2001, between
the Company and Concentra Managed Care Services, Inc., as assigned to FHM
Business Corporation, as successor to CISI Business Corporation, as successor to
Concentra Managed Care Business Trust (the “Facility Agreement”)

 

32



--------------------------------------------------------------------------------

and (ii) upon repayment of the principal and accrued interest outstanding under
the Revolving Note (the “Payoff Amount”), terminate the Facility Agreement.
Guarantor shall contribute cash in an amount equal to the Payoff Amount to
Seller, and Seller shall contribute such cash to the Company to permit the
payoff of the Revolving Note indebtedness in full.

6.5 Agreements with Verizon, AT&T and Other Vendors. The Company will use
commercially reasonable efforts to negotiate and enter into agreements with MCI
Network Services, Inc. (d/b/a Verizon Business Services), AT&T Corp. and
Continental Casualty Company on terms reasonably satisfactory to Buyer at or
prior to the Closing. In addition, prior to the Closing, Guarantor and the
Company will use commercially reasonable efforts to transfer to Buyer the
software licenses and associated agreements with International Business Machines
Corporation, Oracle USA, Inc. and Microsoft Corporation and their affiliates for
the IBM Lotus Notes, Oracle Database and Microsoft Software licenses in use by
the Company. Buyer understands and agrees that it will be responsible for any
maintenance and support fees that may arise after the Closing to the extent not
already pre-paid by Company. Parent understands that it will be responsible for
any additional license fees that are incurred as a result of a failure to
transfer the Software licenses. Parent and Buyer will reasonably cooperate with
the Company and the service providers in connection with such negotiations and
transfers, including, without limitation, providing such financial and other
information regarding Parent and Buyer or financial guarantees as the Company or
service provider reasonably requests to effect the intent of this provision.

6.6 Conditions. Seller and Guarantor will use their commercially reasonable
efforts to take or cause to be taken all actions and to do or cause to be done
all things necessary under the terms of this Agreement or under applicable Laws
to (a) consummate the transactions contemplated by the Escrow Completion and
(b) satisfy the conditions to Closing set forth in Section 9.1 and to consummate
the transactions contemplated by this Agreement as soon as reasonably possible
and in any event on or prior to the Closing Date.

6.7 Consents and Authorizations; Regulatory Filings. Seller and Guarantor will
use their respective commercially reasonable efforts to obtain, and will cause
the Company to use its commercially reasonable efforts to obtain, (at no cost to
Buyer, Parent, Seller, Guarantor or the Company), as soon as reasonably
practicable after the date of this Agreement, all Consents and Governmental
Authorizations listed on Schedule 6.7 of the Disclosure Schedule (the “Required
Consents”). The Company will keep Buyer reasonably advised of the status of
obtaining the Required Consents.

6.8 Error and Omission Insurance. Seller and Guarantor agree to procure, or
reimburse Buyer or the Company for the procurement of, an error and omission
policy covering professional liability claims that may be made against the
Company for a period of twelve months after the Closing Date relating to events
that occurred on or prior to the Closing Date. The coverage provided by such
error and omission policy shall be of substantially the same scope as provided
under the Company’s existing error and omission policy.

6.9 No Sale. Seller will not sell, pledge, transfer or otherwise place any
Encumbrance on any Shares owned by Seller.

 

33



--------------------------------------------------------------------------------

6.10 Release of Claims. Seller and its successors and assigns waive, release and
agree not to bring any claim, demand, cause of action or proceeding, including
any cost recovery action, relating to or arising from the operations of the
Company before the Closing Date against Buyer under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, or
any state equivalent or any similar Law now existing or hereinafter enacted.

6.11 Acknowledgments. Seller and Guarantor acknowledge and agree that Buyer and
Parent do not make, and have not made, any representations or warranties
relating to Buyer, Parent or otherwise other than those expressly set forth
herein. Except as provided herein, no Person has been authorized by Buyer or
Parent to make any representation or warranty relating to Buyer or Parent in
connection with the transaction contemplated hereby and, if made, such
representation or warranty may not be relied upon as having been authorized by
Buyer or Parent and shall not be deemed to have been made by Buyer or Parent.

VII. Agreements of Buyer and Parent

7.1 Conditions. Buyer and Parent will use their commercially reasonable efforts
to take or cause to be taken all actions and to do or cause to be done all
things necessary under the terms of this Agreement or under applicable Laws to
(a) consummate the transactions contemplated by the Escrow Completion and
(b) satisfy the conditions to Closing and to consummate the transactions
contemplated by this Agreement as soon as reasonably possible and in any event
on or prior to the Closing Date.

7.2 Shareholder Approval. Parent will use its commercially reasonable efforts to
deliver to its shareholders no later than November 9, 2006 a circular containing
the unanimous recommendation of the directors of Parent to vote in favor of the
resolutions referred to in Section 2.2(c)(iii)(B) (the “Parent Recommendation”).
Parent shall duly take all lawful action to call, give notice of, convene and
hold a meeting of Parent’s shareholders (the “Parent Shareholders Meeting”) as
promptly as practicable after the date of this Agreement, for the purpose of
obtaining the Parent Shareholder Approval and shall take all lawful action to
solicit the Parent Shareholder Approval. The Board of Directors of Parent shall
not (i) withdraw, modify or qualify (or propose to withdraw, modify or qualify)
in any manner adverse to the Company the Parent Recommendation or (ii) take any
action or make any statement in connection with the Parent Shareholders Meeting
inconsistent with the Parent Recommendation.

7.3 Actions with Respect to Equity Offering. Parent shall, and shall cause its
Affiliates to, act in good faith and use reasonable best efforts to complete the
Equity Offering resulting in net proceeds of at least $50 million on or prior to
December 29, 2006.

7.4 Access by Seller. Buyer and Parent shall, and shall cause the Company to,
for a period of five (5) years after the Closing Date, during normal business
hours, provide Seller and its designees and representatives, including attorneys
and accountants, with such access to the books and records of the Company to the
extent relating to the business of the Company prior to the Closing Date as may
be reasonably requested by Seller, who shall be entitled, at its expense, to
make extracts and copies of such books and records.

 

34



--------------------------------------------------------------------------------

7.5 Agreement to Defend and Indemnify. For a period of six (6) years after the
Closing Date, Parent and Buyer shall cause all rights to indemnification by the
Company in effect as of the date hereof in favor of each present and former
director, officer, employee, agent or representative of the Company as provided
in the Company’s Organizational Documents to survive the Closing and to continue
in full force and effect following the Closing Date with respect to events
occurring on or prior to the Closing Date. The provisions of this Section 7.5
are intended to be for the benefit of, and shall be enforceable by, each of the
parties described in this Section 7.5, their heirs and their personal
representatives and shall be binding on all successors and permitted assigns of
the Company, Buyer and Parent.

7.6 Compliance with WARN Act. Buyer agrees that, for a period of sixty (60) days
after the Closing Date, it will not cause any of the employees of the Company as
of the Closing Date to suffer “employment loss” for purposes of the WARN Act if
such employment loss could create any liability for Seller or its Affiliates,
unless Buyer or the Company delivers notices under the WARN Act in such a manner
and at such time that Seller and its Affiliates bear no liability with respect
thereto.

7.7 Employee Matters.

(a) Seller shall cause the participation by the Company in all employee benefit
plans sponsored by Seller or any affiliate of Seller (other than any such plan
sponsored solely by the Company) to terminate immediately prior to 11:59 p.m.
New York City time on the Closing Date.

(b) Any employee of the Company who is on short-term or long-term disability
leave immediately prior to 11:59 p.m. New York City time on the Closing Date
shall remain covered by the short-term or long-term disability plan sponsored by
Seller or an affiliate of Seller that covered the employee immediately prior to
11:59 p.m. New York City time on the Closing Date, pursuant to the terms of such
plan (as may be amended).

(c) Effective as of 11:59 p.m. New York City time on the Closing Date, Buyer
shall cause employees of the Company to become immediately eligible to
participate in a group health plan maintained by Buyer or an affiliate of Buyer
that provides medical and dental benefit coverage to the employees of the
Company and eligible beneficiaries or dependents. Buyer shall cause each such
welfare benefit plan or program applicable to the employees of the Company after
11:59 p.m. New York City time on the Closing Date to waive any pre-existing
condition exclusion or restriction with respect to participation and coverage
requirements.

(d) Claims of Company employees and their eligible beneficiaries and dependents
for medical, dental, prescription drugs, vision, life insurance or other welfare
benefits (other than disability as provided for in Section 7.7(b) (“Welfare
Benefits”) that are incurred prior to 11:59 p.m. New York City time on the
Closing Date shall be the sole responsibility of Seller and its affiliates and
their welfare plans (subject to the terms of such plans). Claims of Company
employees and their eligible beneficiaries and dependents that are incurred on
and after 11:59 p.m. New York City time on the Closing

 

35



--------------------------------------------------------------------------------

Date shall be the sole responsibility of Buyer and its affiliates and their
welfare plans (subject to the terms of such plans). For purposes of this
paragraph, a claim shall be considered incurred on the date the services are
rendered or supplies are provided and not when the condition arose or when the
course of treatment began.

(e) Through at least December 31, 2007, Buyer shall cause the Company to
continue to allow Company employees to utilize any time that they may have
remaining under the Company’s FMLA bank (under which employees can be paid for
the leave time they take which qualifies under the Family and Medical Leave Act
of 1993). Set forth on Schedule 7.7(e) of the Disclosure Schedule is a list of
all employees (the “FMLA Employees”), as of the date of this Agreement, with
time remaining in the Company’s FMLA bank. To the extent the aggregate value of
such time utilized by the FMLA Employees from the Closing Date through
December 31, 2007 (the “FMLA Period”) exceeds $23,546, Seller shall reimburse
Buyer for the cost of such excess time based on the base salary of the relevant
FMLA Employees who utilized their banked time. The aggregate value of such time
utilized by the FMLA Employees shall be determined by adding the value of all
leave time taken by each FMLA Employee which qualifies under the Family and
Medical Leave Act of 1993 during the FMLA Period; provided, however, that the
value of such leave time for each FMLA Employee may not exceed the amount set
forth next to such employee’s employee ID number on Schedule 7.7(e) of the
Disclosure Schedule.

(f) After the Closing Date, the Company will make cash payments to certain
employees of the Company in accordance with the Transition Services Agreement
attached hereto as Exhibit B (the “Bonuses and Noncompete Payments”) on the
terms provided in those letter agreements among Guarantor, Parent and such
individuals dated as of the date of this Agreement and/or the noncompetition
agreements between the Company and such individuals. Guarantor shall be
responsible for $241,940 of the Bonuses and Noncompete Payments, which shall be
paid as provided in the Transition Services Agreement attached hereto as Exhibit
B.

7.8 Guaranty of Real Property Leases. Prior to the Closing, Parent shall execute
guarantees in favor of each landlord under the Company’s real property leases
guaranteeing the payment and performance in full of the Company’s obligations
under such leases after the Closing. Such guarantees shall be in a form
acceptable to the landlord under such lease.

7.9 Acknowledgments. Buyer and Parent acknowledge and agree that Seller,
Guarantor and the Company do not make, and have not made, any representations or
warranties relating to Seller, Guarantor, the Company or the business of the
Company or otherwise, in connection with the transactions contemplated hereby
other than those expressly set forth herein and in the Disclosure Schedule and
any Disclosure Supplement. It is understood that any cost estimate, projection
or other prediction, any data, any financial information or any memoranda,
including any materials provided by any representative of Seller, Guarantor or
the Company are not and shall not be deemed to be or to include representations
or warranties of Seller, Guarantor or the Company except to the extent that any
such information, memoranda or materials are included in the Disclosure
Schedule, any Disclosure Supplement or referred to in the representations and
warranties set forth herein. Except as provided herein, no Person has been

 

36



--------------------------------------------------------------------------------

authorized by Seller, Guarantor or the Company to make any representation or
warranty relating to Seller, Guarantor, the Company or the business of the
Company or otherwise in connection with the transaction contemplated hereby and,
if made, such representation or warranty may not be relied upon as having been
authorized by Seller, Guarantor or the Company and shall not be deemed to have
been made by Seller, Guarantor or the Company.

VIII. Taxes

8.1 Tax Matters. The following provisions of this Section 8.1 shall apply
notwithstanding any other provision of this Agreement.

(a) The Seller Indemnitors shall, jointly and severally indemnify the Company,
Buyer, Parent, and any Affiliate of Buyer or Parent and hold them harmless from
and against any Loss attributable to (i) all Taxes (or the non-payment thereof)
of the Company for all taxable periods ending on or before the Closing Date (a
“Pre-Closing Tax Period”) and the portion through the end of the Closing Date
for any Straddle Period (determined in accordance with Section 8.1(c)); (ii) all
Taxes of any Consolidated Group or any member of a Consolidated Group of which
the Company is or was a member on or prior to the Closing Date, including
pursuant to Treasury Regulations Section 1.1502-6 or any analogous or similar
state, local, or foreign law or regulation; and (iii) any and all Taxes of any
Person (other than the Company) imposed on the Company as a transferee or
successor, by contract or pursuant to any law, rule, or regulation, which Taxes
relate to an event or transaction occurring on or before the Closing Date.

(b) Seller shall prepare and file (or cause to be prepared and filed) all
Returns of any Consolidated Group. Seller shall prepare and file (or cause to be
prepared and filed) all other Returns with respect to the Company for all
periods ending on or prior to the Closing Date and for all Straddle Periods.
With respect to each such Return for a Straddle Period, (i) not later than
thirty (30) days following the end of such period, Buyer shall provide Seller
with the requisite information regarding the portion of such Straddle Period
beginning after the Closing Date to file such Return, (ii) Seller shall provide,
at least thirty (30) days prior to filing such Return, a copy of such Return to
Buyer for its review, comment and approval to the extent relating to the portion
of the Straddle Period beginning after the Closing Date, (iii) such Return shall
be prepared as required by applicable Law and in a manner consistent with
Section 8.1(c) and with past practices, except as otherwise required by
applicable Law and (iv) such Straddle Period Return shall not be filed without
the prior written consent of Buyer of the portion of the Straddle Period
beginning after the Closing Date, which consent shall not be unreasonably
withheld.

(c) In order to apportion appropriately any Taxes relating to any taxable year
or period that includes the Closing Date, the parties hereto shall, to the
extent permitted under applicable Law, elect with the relevant Taxing authority
to treat for all purposes the Closing Date as the last day of the taxable year
or period of the Company. In any case where applicable Law does not permit the
parties to treat the Closing Date as the last day of the taxable year or period,
any portion of any such Tax that is allocable to the portion of the period
ending on the Closing Date shall be:

(i) in the case of Taxes that are either (A) based upon or related to income or
receipts, or (B) imposed in connection with any sale or other transfer or
assignment of

 

37



--------------------------------------------------------------------------------

property (real or personal, tangible or intangible), deemed equal to the amount
which would be payable if the taxable year or period ended on the Closing Date;

(ii) in the case of Taxes not described in subparagraph (i) above that are
imposed on a periodic basis and measured by the level of any item, deemed to be
the amount of such Taxes for the entire relevant period (or, in the case of such
Taxes determined on an arrears basis, the amount of such Taxes for the immediate
preceding period) multiplied by a fraction the numerator of which is the number
of calendar days in the period ending on the Closing Date and the denominator of
which is the number of calendar days in the entire relevant period; and

(iii) for purposes of determining such Taxes, exemptions, relief, allowances or
deductions that are calculated on an annual basis, such as the deduction for
depreciation, shall be apportioned in the manner specified in subparagraph
(ii) above. All determinations necessary to give effect to the foregoing
allocations shall be made in a manner consistent with prior practice of the
Company.

(d) Seller, on the one hand, and Parent and Buyer, on the other hand, shall
promptly notify the other parties upon receipt of any notice of any Tax audit,
assessment, claim or investigation (a “Tax Claim”) for which Seller Indemnitors
may be liable. The failure promptly to give such notice shall not affect any
Indemnified Party’s ability to seek indemnification hereunder unless such
failure has materially and adversely affected the right of Seller to participate
in and contest the Tax Claim. Notwithstanding any other provision in this
Agreement, with respect to any Tax Claim relating to Taxes for which Seller
Indemnitors may be liable, Seller shall control all proceedings; provided,
however, that Seller shall not settle any such Tax Claim (other than a Tax Claim
relating to a Tax or Return of a Consolidated Group) that may have the effect of
materially increasing the Taxes of the Company for any Straddle Period or any
Tax period beginning on or after the Closing Date without the prior written
consent of Buyer, which consent shall not be unreasonably withheld; provided
further that Seller will allow Buyer, the Company and their counsel to
participate at their own expense in the defense of any such Tax Claim (other
than a Tax Claim relating to a Tax or Return of a Consolidated Group); provided
further that with respect to any Tax Claim relating to a Straddle Period and
involving both Taxes for which Seller Indemnitors are liable and Taxes for which
Seller Indemnitors are not liable, Buyer and Seller shall jointly control the
defense of such Tax Claim and neither Buyer nor Seller shall enter into any
compromise or agree to settle any claim pursuant to such proceeding without
prior written consent of the other party, which consent shall not be
unreasonably withheld.

(e) Buyer, Parent, the Company and Seller shall cooperate fully, as and to the
extent reasonably requested by the other party, in connection with the filing of
Returns filed after the Closing Date and any audit, litigation, or other
proceeding with respect to Taxes; provided, however, that Buyer shall have final
authority with respect to any such proceeding other than those described in
Section 8.1(d). Such cooperation shall include the retention and (upon the other
party’s request) the provision of records and information which are relevant to
any such audit, litigation, or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided under this Agreement. Parent, Buyer, Seller and the
Company agree (i) to retain all books and records with

 

38



--------------------------------------------------------------------------------

respect to Tax matters pertinent to the Company relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Buyer, Parent or Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (ii) to
give the other party reasonable written notice prior to transferring,
destroying, or discarding any such books and records and, if the other party so
requests, the Company or the Seller, as the case may be, shall allow the other
party to take possession of such books and records.

(f) Buyer, Seller and Parent further agree, upon request, to use their
commercially reasonable efforts to obtain any certificate or other document from
any Governmental Entity or any other Person as may be necessary to mitigate,
reduce, or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby).

(g) All Tax sharing agreements or similar agreements with respect to or
involving the Company shall be terminated as of the Closing Date and, after the
Closing Date, the Company shall not be bound thereby or have any liability
thereunder.

(h) The amount or economic benefit of any refunds, credits or offsets of Taxes
of the Company for any Pre-Closing Tax Period shall be for the account of
Seller. The amount or economic benefit of any refunds, credits or offsets of
Taxes of the Company for any taxable period beginning on or after the Closing
Date shall be for the account of Buyer. The amount or economic benefit of any
refunds, credit or offset of Taxes of the Company for any Straddle Period shall
be equitably apportioned between Seller and Buyer in accordance with the
principles set forth in Section 8.1(c). Each party shall forward, and shall
cause its Affiliates to forward, to the party entitled to receive the amount or
economic benefit of a refund, credit or offset to Tax pursuant to this
Section 8.1(h) the amount of such refund or economic benefit within 30 days
after such refund is received or such credit or offset is allowed or applied
against another Tax liability, as the case may be.

8.2 Transfer and Sales Taxes. Seller shall pay one-half and Buyer shall pay
one-half of all applicable documentary, sales, use, stamp, registration and such
other Taxes, and all conveyance fees, recording charges and other fees and
charges (including any penalties and interest) (“Transfer Taxes”) incurred in
connection with consummation of the transaction contemplated by this Agreement.
Seller and Buyer will, file all necessary Returns and other documentation with
respect to such Taxes, fees and charges required by applicable Law.

IX. Conditions to Closing

9.1 Conditions to Buyer’s Obligations. The obligation of each of Buyer and
Parent to take the actions required to be taken by it at the Closing is subject
to the satisfaction or waiver, in whole or in part, in Buyer’s sole discretion
(but no such waiver will waive any rights or remedy otherwise available to Buyer
or Parent), of each of the following conditions at or prior to the Closing:

(a) The representations and warranties set forth in Article III and Article IV
hereof which are qualified by materiality, Material Adverse Effect or words of
similar effect shall be true and correct in all respects (i) as of the date of
this Agreement and, (ii) as supplemented or

 

39



--------------------------------------------------------------------------------

amended by any Disclosure Supplements, at and as of the Closing Date as though
then made (except to the extent that such representations and warranties
expressly relate to a specific date in which case such representations and
warranties shall be true and correct as of such date). The representations and
warranties set forth in Article III and Article IV hereof which are not
qualified by materiality, Material Adverse Effect or words of similar effect
shall be true and correct in all material respects (i) as of the date of this
Agreement and, (ii) as supplemented or amended by any Disclosure Supplements, at
and as of the Closing Date as though then made (except to the extent that such
representations and warranties expressly relate to a specific date in which case
such representations and warranties shall be true and correct in all material
respects as of such date);

(b) Seller will have performed and complied with each of its agreements
contained in this Agreement in all material respects;

(c) Each Required Consent will have been obtained and be in full force and
effect;

(d) No Litigation shall be pending (i) challenging or seeking to prevent or
delay consummation of any of the transactions contemplated by this Agreement,
(ii) asserting the illegality of or seeking to render unenforceable any material
provision of this Agreement, (iii) seeking to prohibit direct or indirect
ownership, combination or operation by Buyer of any portion of the business or
assets of the Company, or to compel Buyer or any of its Subsidiaries or the
Company to dispose of, or to hold separately, or to make any change in any
portion of the business or assets of Buyer or its Subsidiaries or of the
Company, as a result of the transactions contemplated by this Agreement,
(iv) seeking to require direct or indirect transfer or sale by Buyer of, or to
impose material limitations on the ability of Buyer to exercise full rights of
ownership of, any of the Shares or (v) imposing or seeking to impose material
damages or sanctions directly arising out of the transactions contemplated by
this Agreement on Buyer or the Company or any of their respective officers or
directors;

(e) No Law or Governmental Order will have been enacted, entered, enforced,
promulgated, issued or deemed applicable to the transactions contemplated by
this Agreement by any Governmental Entity that would reasonably be expected to
result, directly or indirectly, in any of the consequences referred to in
Section 9.1(d);

(f) No Person will have asserted or threatened in writing that, other than as
set forth in the Disclosure Schedule, such Person is the owner of, or has the
right to acquire or to obtain ownership of, any capital stock of, or any other
voting, equity or ownership interest in, the Company;

(g) Seller will have delivered each of the agreements, certificates, instruments
and other documents that it is obligated to deliver or cause to be delivered
pursuant to Section 2.2(c)(i) and such agreements so delivered will be in full
force and effect; and

(h) Parent shall have received net proceeds of not less than $50,000,000 in
cleared funds pursuant to the Equity Offering and/or pursuant to the
Underwriting Agreement.

9.2 Conditions to Seller’s Obligations. The obligation of Seller to take the
actions required to be taken by it at the Closing is subject to the satisfaction
or waiver, in whole or in

 

40



--------------------------------------------------------------------------------

part, in Seller’s sole discretion (but no such waiver will waive any right or
remedy otherwise available to Seller), of each of the following conditions at or
prior to the Closing:

(a) The representations and warranties set forth in Article V hereof shall be
true and correct in all material respects (i) as of the date of this Agreement
and (ii) at and as of the Closing Date as though then made;

(b) Buyer and Parent will have performed and complied with each of their
agreements contained in this Agreement in all material respects;

(c) No Litigation shall be pending (i) challenging or seeking to prevent or
delay consummation of any of the transactions contemplated by this Agreement,
(ii) asserting the illegality of or seeking to render unenforceable any material
provision of this Agreement, (iii) seeking to prohibit direct or indirect
ownership, combination or operation by Buyer of any portion of the business or
assets of the Company, or to compel Buyer or any of its Subsidiaries or the
Company to dispose of, or to hold separately, or to make any change in any
portion of the business or assets of Buyer or its Subsidiaries or of the
Company, as a result of the transactions contemplated by this Agreement,
(iv) seeking to require direct or indirect transfer or sale by Buyer of, or to
impose material limitations on the ability of Buyer to exercise full rights of
ownership of, any of the Shares or (v) imposing or seeking to impose material
damages or sanctions directly arising out of the transactions contemplated by
this Agreement on Buyer or the Company or any of their respective officers or
directors;

(d) No Law or Governmental Order will have been enacted, entered, enforced,
promulgated, or issued by any Governmental Entity that would reasonably be
expected to result, directly or indirectly, in any of the consequences referred
to in Section 9.2(c);

(e) Buyer will have delivered each of the agreements, certificates, instruments
and other documents that it is obligated to deliver pursuant to
Section 2.2(c)(iii) and such agreements so delivered will be in full force and
effect at the Closing; and

(f) Seller shall have received the consent of the required lenders under the
Credit Agreement, dated as of September 30, 2005, among Concentra, Guarantor,
JPMorgan Chase Bank, N.A., and certain other lenders, to the transactions
contemplated by this Agreement.

X. Termination

10.1 Termination. This Agreement may be terminated prior to the Closing:

(a) by the mutual written consent of Buyer and Seller;

(b) by Seller, if

(i) the transactions contemplated by this Agreement will not have been
consummated on or before December 31, 2006 (the “Termination Date”); provided,
that Seller will not be entitled to terminate this Agreement pursuant to this
Section 10.1(b)(i) if Seller’s, Guarantor’s or the Company’s breach of any
representation or warranty or failure to comply fully with its respective
obligations under this Agreement has been

 

41



--------------------------------------------------------------------------------

the primary cause of or resulted in the failure of the consummation of the
transactions contemplated by this Agreement;

(ii) a Law or Governmental Order (other than a temporary injunction or
restraint) will have been enacted, entered, enforced, promulgated, issued or
deemed applicable to the transactions contemplated by this Agreement by any
Governmental Entity that would reasonably be expected to result, directly or
indirectly, in any of the consequences referred to in Section 9.2(c);

(iii) the Parent Shareholder Approval will not have been obtained by
November 30, 2006;

(iv) the Equity Offering will not have been consummated by December 29, 2006 or
will have resulted in net proceeds to Parent of less than $50,000,000 in cleared
funds; or

(v) any of the conditions set forth in Section 9.2 will have become impossible
to satisfy prior to 5:00 p.m. New York City time on the Termination Date;
provided, that Seller will not be entitled to terminate this Agreement pursuant
to this Section 10.1(b)(v) if any of the conditions set forth in Section 9.2
have become impossible to satisfy due to the Company’s or Seller’s breach of any
representation, warranty, covenant or other agreement contained in this
Agreement.

(c) by Buyer, if

(i) the transactions contemplated by this Agreement will not have been
consummated on or before the Termination Date; provided, that Buyer will not be
entitled to terminate this Agreement pursuant to this Section 10.1(c)(i) if
Buyer’s or Parent’s breach of any representation or warranty or failure to
comply fully with its obligations under this Agreement has been the primary
cause of or resulted in the failure of the consummation of the transactions
contemplated by this Agreement;

(ii) a Law or Governmental Order (other than a temporary injunction or
restraint) will have been enacted, entered, enforced, promulgated, issued or
deemed applicable to the transactions contemplated by this Agreement by any
Governmental Entity that would reasonably be expected to result, directly or
indirectly, in any of the consequences referred to in Section 9.1(d);

(iii) any of the conditions set forth in Section 9.1(a)-(g) will have become
impossible to satisfy prior to 5:00 p.m. New York City time on the Termination
Date; provided, that Buyer will not be entitled to terminate this Agreement
pursuant to this Section 10.1(c)(iii) if any of the conditions set forth in
Section 9.1(a)-(g) have become impossible to satisfy due to Buyer or Parent’s
breach of any representation, warranty, covenant or other agreement contained in
this Agreement; or

(iv) the condition set forth in Section 9.1(h)will have become impossible to
satisfy on or prior to December 29, 2006; provided, that Buyer will not be
entitled to terminate this Agreement pursuant to this Section 10.1(c)(iv) if the
condition in

 

42



--------------------------------------------------------------------------------

Section 9.1(h) has become impossible to satisfy due to Buyer’s or Parent’s
breach of any representation, warranty, covenant or other agreement contained in
this Agreement.

10.2 Effect of Termination.

(a) If this Agreement is terminated by (i) Seller pursuant to
Section 10.1(b)(iii) other than due to Parent’s failure to comply with
Section 7.2, (ii) Seller pursuant to Section 10.1(b)(iv) (other than due
primarily to Seller’s, Guarantor’s or the Company’s breach of any
representation, warranty, covenant or agreement contained in this Agreement,
other than any breach of a representation or warranty arising from matters
disclosed on a Disclosure Supplement) or (iii) Buyer pursuant to
Section 10.1(c)(iv) (other than due primarily to Seller’s, Guarantor’s or the
Company’s breach of any representation, warranty, covenant or agreement
contained in this Agreement, other than any breach of a representation or
warranty arising from matters disclosed on a Disclosure Supplement), the parties
agree and acknowledge that Seller will suffer damages that are not practicable
to ascertain. Accordingly, within two Business Days after a termination of this
Agreement described in clause (i), (ii) or (iii) of this Section 10.2(a), Buyer
will pay to Seller, by wire transfer of immediately available funds, an amount
equal to $500,000 as liquidated damages. The parties agree that the foregoing
liquidated damages are reasonable considering all the circumstances existing as
of the date of this Agreement and constitute the parties’ good faith estimate of
the actual damages reasonably expected to result from any termination of this
Agreement as described in clause (i), (ii) or (iii) of this Section 10.2(a).

(b) The right of termination under Section 10.1 is in addition to any other
rights Buyer, Parent, Seller, Guarantor or the Company may have under this
Agreement or otherwise, and, except as provided in Section 10.2(a), the exercise
of a right of termination will not be an election of remedies and will not
preclude an action for breach of this Agreement. If this Agreement is
terminated, all continuing obligations of the parties under this Agreement will
terminate except that Article X will survive indefinitely unless sooner
terminated or modified by the parties in writing.

XI. Indemnification

11.1 Obligation of Parties to Indemnify.

(a) Indemnification by Seller. Subject to limitations set forth in this Article
XI, from and after the Closing, Seller and Guarantor (together, the “Seller
Indemnitors”), jointly and severally, will indemnify Buyer, Parent, and their
officers, directors, Affiliates, employees, agents and representatives
(collectively, the “Buyer Indemnified Parties”), in full and hold them harmless
against any Loss, whether or not actually incurred prior to Closing, incurred by
any Buyer Indemnified Party, resulting from or arising out of:

(i) any breach or inaccuracy in any of the representations or warranties of
Seller contained in this Agreement or in the Disclosure Schedule (without giving
effect to any Disclosure Supplement) or the certificate delivered pursuant to
Section 2.2(c)(i)(A);

(ii) any breach of any of the agreements of Seller contained in this Agreement;

 

43



--------------------------------------------------------------------------------

(iii) (1) the indemnification obligations of the Company under the Purchase
Agreements, by and among Guarantor, the subsidiary guarantors party thereto, and
Credit Suisse First Boston LLC and Citigroup Global Markets Inc., as
representatives of the initial purchasers listed on Schedule A thereto, dated
August 5, 2003, November 17, 2003 and May 25, 2004, respectively (collectively,
the “Note Purchase Agreements”), and (2) the Company’s obligations under the
Registration Rights Agreements, by and among Guarantor, the subsidiary
guarantors party thereto and Credit Suisse First Boston LLC, Citigroup Global
Markets Inc., Deutsche Bank Securities Inc., J.P. Morgan Securities Inc. and
Banc One Capital Markets, Inc., dated August 13, 2003, November 17, 2003 and
May 25, 2004, respectively (the “Registration Rights Agreements”);

(iv) the claim by Royal Indemnity Company for damages of $600,000, plus
interests and costs, as set forth in Royal Indemnity Company’s demand for
arbitration, dated March 16, 2004 (the “Royal Indemnity Arbitration”);

(v) any liability under the WARN Act or any similar state or local Law that may
result from an “Employment Loss,” as defined by 29 U.S.C. 2101(a)(6), caused by
any action of the Company prior to the Closing;

(vi) any breach by the Company of any of its obligations under any Material
Contract identified on Schedule 4.14 of the Disclosure Schedule as not having
been provided to Buyer;

(vii) any third party claim alleging that any of the statements set forth on
Schedule 11.1(a)(vii) of the Disclosure Schedule, which statements have been
authorized by Guarantor for use in the offering circular to be distributed by
Parent and Buyer in connection with the Equity Offering, contain any untrue
statement or omission of a material fact necessary to make such statements not
misleading; and

(viii) any Plan established or maintained by the Company (clauses (i) - (viii),
collectively, “Buyer Losses”).

(b) Indemnification by Buyer. Subject to limitations set forth in this Article
XI, from and after the Closing, Parent and Buyer (together, the “Buyer
Indemnitors” and together with the Seller Indemnitors, the “Indemnitors”),
jointly and severally, will indemnify Seller, Guarantor, and their officers,
directors, Affiliates, employees, agents and representatives (collectively, the
“Seller Indemnified Parties” and together with the Buyer Indemnified Parties,
the “Indemnified Parties”), in full and hold them harmless against any Loss
incurred by any Seller Indemnified Party, resulting from or arising out of:

(i) any breach or inaccuracy in any of the representations or warranties of
Parent or Buyer contained in this Agreement or the certificate delivered
pursuant to Section 2.2(c)(iii)(A); and

(ii) any breach of any of the agreements of Parent or Buyer contained in this
Agreement (clauses (i) –(ii), collectively, “Seller Losses”).

 

44



--------------------------------------------------------------------------------

11.2 Claims Period. If any Indemnified Party has a claim for indemnification
under Section 11.1, that Indemnified Party will deliver to the Indemnitors one
or more written notices of Buyer Losses or Seller Losses, as applicable, (each
an “Indemnified Party Claim”), prior to the eighteen-month anniversary of the
Closing Date, except for Buyer Losses arising from (a) a breach or inaccuracy in
the representations and warranties made in Section 4.12 (Tax Matters), 4.18
(Environmental Matters) and 4.21 (Employee Benefits), (b) any breach of any of
the agreements contained in this Agreement, (c) the Company’s indemnification
obligations under the Note Purchase Agreements, (d) the Company’s obligations
under the Registration Rights Agreements or (e) the Royal Indemnity Arbitration,
for which the Indemnified Party will deliver an Indemnified Party Claim prior to
the expiration of the applicable statute of limitations. The Indemnitors will
have no liability under this Article XI unless the written notices required by
the preceding sentence are given by the date specified. The Indemnified Party
Claim shall describe the indemnification sought in reasonable detail to the
extent known and shall indicate the amount (estimated, if necessary, and if then
estimable) of the Loss that has been or may be suffered. Subject to the
limitations otherwise set forth in this Article XI, the failure of the
Indemnified Party to exercise promptness in such notification shall not amount
to a waiver of such claim unless the resulting delay materially prejudices the
position of the Indemnitors with respect to such claim.

11.3 Third-Party Claims.

(a) If any Indemnified Party receives written notice of the commencement of any
action or proceeding or the assertion of any claim by a third party or the
imposition of any penalty or assessment for which indemnity may be sought under
this Article XI (a “Third Party Claim”), and such Indemnified Party intends to
seek indemnity pursuant to this Article XI, the Indemnified Party shall promptly
provide the relevant Indemnitors with written notice of such Third Party Claim.
The failure of any Indemnified Party to give timely notice hereunder shall not
affect rights to indemnification hereunder, except to the extent that the
Indemnitors have suffered actual and material prejudice by such failure. After
such notice, if the relevant Indemnitors shall acknowledge, in writing, to the
Indemnified Party that such Indemnitors shall be obligated under the terms of
their indemnity hereunder in connection with such Third Party Claim, then such
Indemnitors shall be entitled to participate in or, at their option, assume the
defense, appeal or settlement of such Third Party Claim. Such defense or
settlement shall be conducted through counsel selected by the Indemnitors and
approved by the Indemnified Party, which approval shall not be unreasonably
withheld or delayed, and the Indemnified Party shall fully cooperate with the
Indemnitors in connection therewith. In the event that the relevant Indemnitors
fail to assume the defense or settlement of any Third Party Claim within 20
Business Days after receipt of notice thereof from the Indemnified Party, the
Indemnified Party shall have the right to undertake the defense, appeal or
settlement of such Third Party Claim at the expense and for the account of the
Indemnitors.

(b) The Indemnified Party shall be entitled, at its own expense, to participate
in the defense of such Third Party Claim; provided, however, that the
Indemnitors shall pay the attorneys’ fees of the Indemnified Party if (i) the
employment of separate counsel shall have been authorized in writing by the
relevant Indemnitors in connection with the defense of such Third Party Claim,
(ii) the Indemnified Party shall have been advised by counsel that there may be
defenses available to such Indemnified Party that are different from or
additional to those

 

45



--------------------------------------------------------------------------------

available to the Indemnitors or (iii) the Indemnified Party’s counsel shall have
advised the Indemnitors in writing, with a copy delivered to the Indemnitors,
that there is a conflict of interest that could make it inappropriate under
applicable standards of professional conduct to have common counsel.

(c) No Indemnitor shall agree to any compromise, settlement, admission or
acknowledgment of the validity of such Third Party Claim if it (i) does not
include a complete and unconditional release of the Indemnified Party from all
Liabilities with respect thereto, (ii) imposes any liability on the Indemnified
Party without the prior written consent of Indemnified Party, (iii) imposes
injunctive or other equitable relief against the Indemnified Party or
(iv) includes any statement or undertaking as to fault or culpability of the
Indemnified Party.

(d) Notwithstanding Section 11.3(a), the Indemnitors shall not be entitled to
control (but shall be entitled to participate at their own expense in the
defense of), and the Indemnified Party shall be entitled to have sole control
over, the defense or settlement, compromise, admission, or acknowledgment of any
Third Party Claim as to which the Indemnitors fail to assume the defense within
20 Business Days after receipt of notice thereof from the Indemnified Party;
provided, however, that the Indemnified Party shall make no settlement,
compromise, admission or acknowledgment that would give rise to liability on the
part of any Indemnitor without the prior written consent of such Indemnitor.

(e) Any Indemnified Party shall cooperate in all reasonable respects with the
Indemnitors and their attorneys in the investigation, trial and defense of such
Third Party Claim and any appeal arising therefrom and, at no out-of-pocket cost
to the Indemnified Party, shall furnish such records, information and testimony,
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested in connection therewith. Such cooperation shall
include reasonable access during normal business hours afforded to the
Indemnitors and their agents and representatives to, and reasonable retention by
the Indemnified Party of, records and information which are reasonably relevant
to such Third Party Claim, and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Indemnitors shall extend the same cooperation
and access as are required to be extended by the Indemnified Parties pursuant to
this Section 11.3(e). The parties shall cooperate with each other in any
notifications to insurers.

11.4 Limitations of Damages.

(a) No Buyer Indemnified Party shall be entitled to recover from any Seller
Indemnitor any Buyer Loss unless and until the aggregate amount of all such
Buyer Losses theretofore incurred by all Buyer Indemnified Parties exceeds
$500,000, in which case the Seller Indemnitors will be liable for the aggregate
amount of all such Buyer Losses and not just the amount in excess of $500,000;
provided, however, to the extent any Buyer Loss relates to any breach or
inaccuracy in any of the representations and warranties of Seller contained in
this Agreement as a result of matters disclosed on any Disclosure Supplement, no
Buyer Indemnified Party shall be entitled to recover from any Seller Indemnitor
any Buyer Loss unless and until the aggregate amount of all such Buyer Losses
theretofore incurred by all Buyer Indemnified Parties exceeds $2,000,000, in
which case the Seller Indemnitors will be liable for the aggregate amount

 

46



--------------------------------------------------------------------------------

of all such Buyer Losses and not just the amount in excess of $2,000,000.
Notwithstanding the foregoing, the preceding sentence shall not apply to Buyer
Losses arising from the Company’s indemnification obligations under the Note
Purchase Agreements, the Company’s obligations under the Registration Rights
Agreements or the Royal Indemnity Arbitration. The maximum aggregate liability
of Seller Indemnitors to the Buyer Indemnified Parties for Buyer Losses
(including Losses of Seller for costs, expenses and attorneys’ fees paid or
incurred in connection therewith or in connection with the curing of any and all
breaches of Seller’s or Parent’s representations, warranties, covenants and
agreements, but excluding Buyer Losses arising from (i) a breach of Section 3.1
(Title to Shares) or Section 4.4 (Capitalization), (ii) the Company’s
indemnification obligations under the Note Purchase Agreements, (iii) the
Company’s obligations under the Registration Rights Agreements or (iv) the Royal
Indemnity Arbitration) collectively shall not, for Indemnified Party Claims
properly made by Buyer Indemnified Parties (x) prior to the first anniversary of
the Closing Date, exceed $20,000,000, and (y) thereafter, exceed $10,000,000
(provided that all Indemnified Party Claims properly made prior to the first
anniversary of the Closing Date and actually paid to Buyer Indemnified Parties
by any Seller Indemnitor at any time shall be credited toward such $10,000,000
limitation such that the aggregate liability of the Seller Indemnitors shall not
exceed $20,000,000). The maximum aggregate liability of Seller Indemnitors to
the Buyer Indemnified Parties for Buyer Losses arising from (i) a breach of
Section 3.1 (Title to Shares) or Section 4.4 (Capitalization), (ii) the
Company’s indemnification obligations under the Note Purchase Agreements,
(iii) the Company’s obligations under the Registration Rights Agreements or
(iv) the Royal Indemnity Arbitration (including Losses of Seller for costs,
expenses and attorneys’ fees paid or incurred in connection therewith)
collectively shall not exceed the Purchase Price. Notwithstanding the foregoing,
this Section 11.4(a) shall not apply to any indemnification obligation of a
Seller Indemnitor pursuant to Article VIII of this Agreement, and in no event
shall the aggregate obligations of the Seller Indemnitors pursuant to this
Article XI exceed the Purchase Price.

(b) Solely for purposes of calculating the amount of any Buyer Losses arising
out of or relating to any breach or inaccuracy of a representation or warranty
(and not for purposes of determining whether or not a breach has occurred), the
references to “Material Adverse Effect” or other materiality qualifications (or
correlative terms) shall be disregarded.

(c) Each of Buyer, Parent, Seller and Guarantor acknowledges and agrees that no
Indemnified Party shall have a right to assert claims under any provision of
this Agreement for any Losses to the extent that such Losses relate to actions
taken by Buyer, Parent or its Affiliates after the Closing (with respect to
claims by the Buyer Indemnified Parties) or by Seller, Guarantor or their
Affiliates after the Closing (with respect to claims by Seller Indemnified
Parties). Nothing provided in this Article XI shall limit any duty of an
Indemnified Party to mitigate Losses under applicable Law applicable to the
business, the Company or to Buyer.

11.5 Exclusive Remedy. Except as provided by Article VIII, after the Closing,
the rights set forth in this Article XI shall be the Indemnified Parties’ sole
and exclusive remedies with respect to any and all claims relating to this
Agreement, the events giving rise to this Agreement and the transactions
provided for herein or contemplated hereby. Notwithstanding the foregoing,
nothing herein shall prevent any of the parties hereto from bringing an action
based upon allegations of bad faith, gross negligence, fraud or intentional
misrepresentation with respect to the other parties in connection with this
Agreement.

 

47



--------------------------------------------------------------------------------

11.6 Tax Adjustment. Any payment to an Indemnified Party under this Article XI
will be, for Tax purposes, to the extent permitted by Law, an adjustment to the
Purchase Price.

11.7 Royal Indemnity Arbitration. Guarantor shall be entitled to assume and
direct the defense of, settle or otherwise dispose of the Royal Indemnity
Arbitration, with counsel reasonably satisfactory to the Company; provided,
however, that Guarantor shall not take any action which the Company in good
faith objects to as detrimental to the Company, Parent or Buyer; provided,
further, however, that Guarantor shall keep the Company apprised, and shall
provide copies, to the extent available, of all discussions, correspondence,
agreements and other communications relating to such arbitration and shall not
without the prior written consent of the Company, not to be unreasonably
withheld, enter into or make any settlement, compromise, admission or
acknowledgment of any liability in respect of the Royal Indemnity Arbitration
that does not include as an unconditional term thereof the release of the
Company from all liability with respect to such matter. The Company shall
provide reasonable cooperation in connection with the defense of the Royal
Indemnity Arbitration and in connection therewith, shall furnish such records,
information and testimony and attend such conferences, proceedings and hearings
as may be reasonably requested by Guarantor. The Company shall have the right to
participate in the defense of the Royal Indemnity Arbitration and to employ
counsel, at its own expense, separate from the counsel employed by Guarantor.

XII. General

12.1 Press Releases and Announcements. Except as required by Law, any public
announcement, including any announcement to employees, customers, suppliers or
others having dealings with the Company, or similar publicity with respect to
this Agreement or the transactions contemplated by this Agreement, will be
issued, if at all, at such time and in such manner as Buyer and Seller mutually
determine (it being acknowledged and understood by Buyer that Seller may
determine, in its sole discretion, whether disclosure of this Agreement and the
transactions contemplated hereby is required pursuant to the reporting
obligations of Seller or its Affiliates under the Securities Act of 1933 or the
Securities Act of 1934). Buyer will have the right to be present for any
in-person announcement by the Company.

12.2 Expenses. Except as otherwise expressly provided for in this Agreement,
each party to this Agreement will pay all expenses incurred by it in connection
with the transactions contemplated by this Agreement, including legal,
accounting, investment banking and consulting fees and expenses incurred in
negotiating, executing and delivering this Agreement and the other agreements,
exhibits, documents and instruments contemplated by this Agreement (whether the
transactions contemplated by this Agreement are consummated or not).

12.3 Amendment and Waiver. This Agreement may not be amended, a provision of
this Agreement or any default, misrepresentation or breach of warranty or
agreement under this Agreement may not be waived, and a consent may not be
rendered, except in a writing executed by the party against which such action is
sought to be enforced. Neither the failure nor any delay by any Person in
exercising any right, power or privilege under this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. In addition, no course of dealing between or

 

48



--------------------------------------------------------------------------------

among any Persons having any interest in this Agreement will be deemed effective
to modify or amend any part of this Agreement or any rights or obligations of
any Person under or by reason of this Agreement. The rights and remedies of the
parties to this Agreement are cumulative and not alternative.

12.4 Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (i) when delivered if personally
delivered by hand, (ii) when received if sent by a nationally recognized
overnight courier service (receipt requested), (iii) five Business Days after
being mailed, if sent by first class mail, return receipt requested, or
(iv) when receipt is acknowledged by an affirmative act of the party receiving
notice, if sent by facsimile, telecopy or other electronic transmission device
(provided that such an acknowledgement shall include an acknowledgment generated
automatically by a facsimile or telecopy machine or other electronic
transmission device). Notices, demands and communications to Buyer, Parent,
Seller, Guarantor and the Company will, unless another address is specified in
writing, be sent to the address indicated below:

 

If to Buyer or Parent or, following the Closing, the Company:

 

The Innovation Group plc.

Yarmouth House

1300 Parkway, Solent Business Park

Whiteley, Hampshire PO15 7AE

Attn: Paul Smolinski

Facsimile No. 44-1489-579181

With a copy to:

 

Dorsey & Whitney LLP

250 Park Avenue

New York, New York 10177

Attn: Steven Khadavi

Facsimile No.: 212-953-7201

If to Seller or, prior to the Closing, the Company:

 

Concentra Integrated Services, Inc.

5080 Spectrum Drive, Suite 1200

West Tower

Addison, Texas 75001

Attn: General Counsel

Facsimile No. (972) 387-1938

 

49



--------------------------------------------------------------------------------

With a copy to:

 

Vinson & Elkins L.L.P.

3700 Trammell Crow Center

2001 Ross Avenue

Dallas, Texas 75201-2975

Attn: Christine A. Hathaway

Facsimile No.: (214) 999-7714

 

If to Guarantor:

 

Concentra Operating Corporation

5080 Spectrum Drive, Suite 1200

West Tower

Addison, Texas 75001

Attn: General Counsel

Facsimile No. (972) 387-1938

 

With a copy to:

 

Vinson & Elkins L.L.P.

3700 Trammell Crow Center

2001 Ross Avenue

Dallas, Texas 75201-2975

Attn: Christine A. Hathaway

Facsimile No.: (214) 999-7714

Any party may at any time change its address for service from time to time by
giving notice to the other parties in accordance with this Section 12.4.

12.5 Further Assurances. After the Closing, each party shall take such further
actions and execute such further documents as may be necessary or reasonably
requested by the other party in order to effectuate the intent of this Agreement
and to provide such other party with the intended benefits of this Agreement.

12.6 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any party to this Agreement
without the prior written consent of the other parties to this Agreement, except
that Buyer may assign any of its rights under this Agreement to one or more
Subsidiaries of Buyer, provided that the representations set forth in Article V
of this Agreement are true with respect to such Subsidiaries as if such
Subsidiaries made each of the representations and warranties set forth therein
and so long as Buyer and Parent remain responsible for the performance of all of
Buyer’s obligations under this Agreement. Subject to the foregoing, this
Agreement and all of the provisions of this Agreement will be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns.

 

50



--------------------------------------------------------------------------------

12.7 No Third Party Beneficiaries. Except as set forth in Section 7.5 or with
respect to the indemnification provided in Article XI, nothing expressed or
referred to in this Agreement confers any rights or remedies upon any Person
that is not a party or permitted assign of a party to this Agreement.

12.8 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. Upon such determination
that any term or other provision is prohibited or invalid under applicable Law,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated herein
are consummated as originally contemplated to the fullest extent possible.

12.9 Complete Agreement. This Agreement, the Disclosure Schedule, any Disclosure
Supplements and the Confidentiality Agreement contain the complete agreement
between the parties and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral, including the Heads
of Agreement, dated July 28, 2006, among Parent, Guarantor and the Company. The
Company acknowledges that Buyer has made no representations, warranties,
agreements, undertakings or promises except for those expressly set forth in
this Agreement or in agreements referred to herein that survive the execution
and delivery of this Agreement.

12.10 Disclosure Schedules. Each Disclosure Schedule and Disclosure Supplement
shall be deemed to include and incorporate all disclosures made on the other
Disclosure Schedules and Disclosure Supplements that may be reasonably inferred
to apply to the disclosures required by such Disclosure Schedule or Disclosure
Supplement. Certain information set forth in the Disclosure Schedules and
Disclosure Supplements is included solely for informational purposes, is not an
admission of materiality with respect to the matters covered by the information,
and may not be required to be disclosed pursuant to this Agreement. A disclosure
made by any party to this Agreement in any Disclosure Schedule or Disclosure
Supplement that is sufficient on its face to reasonably inform another party to
this Agreement of information required to be disclosed in another Disclosure
Schedule or Disclosure Supplement in order to avoid a misrepresentation
thereunder shall be deemed, for all purposes of this Agreement, to have been
made with respect to such other Disclosure Schedule or Disclosure Supplement.

12.11 Signatures; Counterparts. This Agreement may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
instrument. A facsimile signature will be considered an original signature.

12.12 Governing Law. THE DOMESTIC LAW, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES, OF THE STATE OF DELAWARE WILL GOVERN ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND

 

51



--------------------------------------------------------------------------------

INTERPRETATION OF THIS AGREEMENT AND THE PERFORMANCE OF THE OBLIGATIONS IMPOSED
BY THIS AGREEMENT.

12.13 Specific Performance. Each of the parties acknowledges and agrees that the
subject matter of this Agreement, including the business, assets and properties
of the Company, is unique, that the other parties would be damaged irreparably
in the event any of the provisions of this Agreement are not performed in
accordance with their specific terms or otherwise are breached, and that the
remedies at law would not be adequate to compensate such other parties not in
default or in breach. Accordingly, each of the parties agrees that the other
parties will be entitled to seek an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions of this Agreement in addition to any
other remedy to which they may be entitled, at law or in equity (without any
requirement that Buyer provide any bond or other security). The parties waive
any defense that a remedy at law is adequate and any requirement to post bond or
provide similar security in connection with actions instituted for injunctive
relief or specific performance of this Agreement.

12.14 Jurisdiction. Each of the parties hereto irrevocably and unconditionally
submits to the non-exclusive jurisdiction of (a) any New York State court
sitting in the County of New York and (b) the United States District Court for
the Southern District of New York, for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated hereby.
Each of the parties waives any defense of inconvenient forum to the maintenance
of any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect to any such
action or proceeding. The parties agree that either or both of them may file a
copy of this paragraph with any court as written evidence of the knowing,
voluntary and bargained agreement between the parties irrevocably to waive any
objections to venue or to convenience of forum. Nothing in this Section 12.14
will affect the right of any party to serve legal process in any other manner
permitted by law or in equity.

12.15 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES SUCH WAIVER
VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 12.15.

 

52



--------------------------------------------------------------------------------

12.16 Construction. The parties and their respective counsel have participated
jointly in the negotiation and drafting of this Agreement. In addition, each of
the parties acknowledges that it is sophisticated and has been advised by
experienced counsel and, to the extent it deemed necessary, other advisors in
connection with the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. The parties intend that each
representation, warranty and agreement contained in this Agreement will have
independent significance. If any party has breached any representation, warranty
or agreement in any respect, the fact that there exists another representation,
warranty or agreement relating to the same subject matter (regardless of the
relative levels of specificity) that the party has not breached will not detract
from or mitigate the fact that the party is in breach of the first
representation, warranty or agreement. Any reference to any Law will be deemed
to refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. The headings preceding the text of articles and sections
included in this Agreement and the headings to the schedules and exhibits are
for convenience only and are not be deemed part of this Agreement or given
effect in interpreting this Agreement. References to sections, articles,
schedules or exhibits are to the sections, articles, schedules and exhibits
contained in, referred to or attached to this Agreement, unless otherwise
specified. The word “including” means “including without limitation.” A
statement that an action has not occurred in the past means that it is also not
presently occurring. When any party may take any permissive action, including
the granting of a consent, the waiver of any provision of this Agreement or
otherwise, whether to take such action is in its sole and absolute discretion.
All references in this Agreement to “dollars” are to US dollars. The use of the
masculine, feminine or neuter gender or the singular or plural form of words
will not limit any provisions of this Agreement.

12.17 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

[Remainder of Page Intentionally Left Blank]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer, Parent, Seller, Guarantor and the Company have
executed this Agreement as of the date first above written.

 

PARENT:   SELLER: THE INNOVATION GROUP PLC   CONCENTRA INTEGRATED SERVICES, INC.
By:  

/s/ P. Smolinski

  By:  

/s/ James M. Greenwood

Name:   P. Smolinski   Name:   James M. Greenwood Title:   Group Finance
Director   Title:   Executive Vice President BUYER:   GUARANTOR: TIG ACQUISITION
CO.   CONCENTRA OPERATING CORPORATION By:  

/s/ P. Smolinski

  By:  

/s/ James M. Greenwood

Name:   P. Smolinski   Name:   James M. Greenwood Title:   Group Finance
Director   Title:   Executive Vice President     COMPANY:     FIRST NOTICE
SYSTEMS, INC.     By:  

/s/ William M. Fulton, Jr.

    Name:   William M. Fulton, Jr.     Title:   President

 

54